                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CONSERVATION LAW FOUNDATION,

         Plaintiff,
                 v.                                         Civil Action No. 18-1105 (JEB)
 WILBUR ROSS, in his official capacity as
 Secretary of the United States Department
 of Commerce, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       When it comes to our nation’s critical ocean habitat, Plaintiff Conservation Law

Foundation says that the federal government has one job: protect it. So when the National

Marine Fisheries Service, an agency under the auspices of the Secretary of Commerce, approved

a new management plan for the Gulf of Maine that opened up a broad swath of ocean to the

commercial and recreational fishing fleet, CLF was understandably concerned. Hoping to reel in

the damage, Plaintiff seeks this Court’s intervention. CLF’s primary contention is that the

Agency ran aground when it failed to sufficiently prioritize conservation measures over

economic considerations. The judicial role in evaluating such agency action, however, is

limited. While the Court carefully reviews the record to ensure that the Service has sufficiently

articulated a rational line based on relevant factors between its factual findings and final

conclusions, its function does not extend further. Policymaking is not in the Court’s wheelhouse.

Finding that the Government satisfied its obligations, the Court will deny Plaintiff’s Motion for

Summary Judgment and grant Defendants’ Cross-Motion.




                                                  1
I.     Background

       The saga underlying this suit is decades in the making. At its heart lies the Service’s

modification of management plans that govern fisheries in waters seaward of New England.

Within one geographic area — the Gulf of Maine — this amendment opened to fishing an ocean

corridor that was previously off limits. The series of steps that ultimately spawned this decision

is intertwined with one statute’s operation: the Magnuson-Stevens Fishery Conservation and

Management Act, commonly known as just the Magnuson-Stevens Act or MSA. To provide the

necessary context, the Court will thus begin with a brief exposition of this legal scheme. With

the stage set, it will then provide an overview of the history that led us here. (On a logistical

note, the Court, following the lead of the parties and the format of the appendix, will introduce

appendix cites with the acronym “EFH,” which stands for essential fish habitat.)

       A. Statutory Framework

       Congress passed the MSA to address the persistent problem of overfishing in U.S. waters.

See Conservation Law Found. v. Pritzker, 37 F. Supp. 3d 234, 239 (D.D.C. 2014). This

legislative elixir prescribes a balance between the “twin goals of conserving our nation’s aquatic

resources and allowing U.S. fisheries to survive.” Oceana, Inc. v. Pritzker, 26 F. Supp. 3d 33, 36

(D.D.C. 2014); see also NRDC v. Nat’l Marine Fisheries Serv., 71 F. Supp. 3d 35, 37–38

(D.D.C. 2014) (stating similarly). The Act assigns the Secretary of Commerce this

responsibility, who has in turn delegated the responsibility to the Service, a division of the

National Oceanic and Atmospheric Administration. Oceana, 26 F. Supp. 3d at 36; see also 16

U.S.C. § 1852(a), (h).

       Fisheries management is no simple task. To aid in this “exceedingly complex”

undertaking, see Oceana, Inc. v. Evans, 384 F. Supp. 2d 203, 241–42 (D.D.C. 2005), the Act




                                                  2
establishes eight regional Fishery Management Councils, each of which monitors and oversees

certain fisheries under its control. See 16 U.S.C. § 1852(a), (h). The makeup of each Council’s

voting membership is designed to account for the views of a variety of stakeholders with relevant

expertise. On each board sits a state official from the region with “marine fishery management

responsibility and expertise,” the regional director of the Service (or her designee), and

individuals appointed by the Secretary of Commerce who are knowledgeable regarding either the

“conservation and management . . . of the fishery resources of the geographical area concerned”

or the “commercial or recreational harvest” of those fisheries. Id. § 1852(b)(1)–(2). For the

purpose of this action, the New England Fishery Management Council is the relevant body. This

Council oversees fisheries in the Atlantic Ocean seaward of states from Maine to Connecticut.

Id. § 1852(a)(1)(A). To assist each Council in carrying out its responsibilities, the MSA provides

in turn for the creation of standing committees of scientists and fishing-industry experts that

report periodically on the status and health of fish stocks in each fishery, peer-review new

scientific methods for fishery conservation and management, and advise the Council throughout

its functions. Id. §§ 1852(g)(1); 1852(g)(3)(A); 1852(i)(5). The Service and the Council,

assisted by its standing committees, together act to address imbalances in aquatic ecosystems.

       Central to this role — as well as to this case — is the creation of Fishery Management

Plans. Each Council must develop and maintain such a plan for each fishery under its control.

Id. § 1852(a). Fisheries, as defined by the Act, are either “one or more stocks of fish which can

be treated as a unit for purposes of conservation and management” or “any fishing for such

stocks.” Id. § 1802(13). Stocks, in turn, can be a species or subspecies of fish. Id. § 1802(42).

A single FMP thus often governs the management of multiple species of fish. Once developed




                                                 3
and implemented, plans can be updated by amendments, which “alter Plans in broad strokes.”

Conservation Law Found., 37 F. Supp. 3d at 239 (internal citation omitted).

       The Council’s FMPs and amendments must follow multiple prescriptions. First, they

must be in compliance with ten “national standards for fishery management” established by the

MSA, see 16 U.S.C. § 1851(a), which set forth a range of broad and sometimes-competing

objectives. See Oceana, Inc. v. Pritzker, 24 F. Supp. 3d 49, 68 (D.D.C. 2014). Second, plans

must contain certain “[r]equired provisions.” 16 U.S.C. § 1853(a). Many of these provisions ask

for specific information — for example, “the number of vessels involved” with the relevant

fishery, id. § 1853(a)(2) — while others set directives more akin to the national standards. See,

e.g., id. § 1853(a)(1)(A) (requiring that FMPs contain measures “necessary and appropriate for

the conservation and management of the fishery”). Finally, the Act provides a suite of

“[d]iscretionary provisions” that the Council “may” include. Id. § 1853(b).

       Once prepared, each Council submits proposed FMPs or subsequent amendments to the

Service. The Service’s role at this stage is confined largely to determining whether the proposed

plan or amendment complies with applicable law, rather than developing its own preferred

measures. It thus acts on behalf of the Secretary of Commerce to “approve, disapprove, or

partially approve” the plan or amendment. See 16 U.S.C. § 1854(a)(3). In determining whether

or not to approve an FMP, the Service must review it for consistency with the requirements of

the MSA, including the national standards and content requirements found at §§ 1851(a) and

1853(a), and, following a 60–day public-notice-and-comment period, “take into account the

information, views, and comments received from interested persons.” 16 U.S.C. § 1854(a)(1)–

(2). If, upon completing this review, the Agency determines that a plan complies with applicable

law and thus approves the FMP or amendment, a final rule and one or more implementing




                                                4
regulations are published in the Federal Register. Id. § 1854(b)(3). Approved FMPs and

amendments are subject to judicial review under the Administrative Procedure Act if challenged

within 30 days of the regulation’s promulgation. Id. § 1855(f)(1).

       If, however, the Agency concludes that an FMP or amendment fails to comply with

applicable law, it does not simply revise the management measures as it desires, but rather sends

it back to Council. In doing so, it must notify the Council of “the applicable law with which the

plan or amendment is inconsistent” and the “nature of such inconsistences,” as well as any

“recommendations” on measures the Council could take “to conform such plan or amendment to

the requirements of applicable law.” Id. § 1854(a)(3). Only if the Council fails to return a

revised plan is the Service empowered to develop an FMP or amendment itself. Id.

§ 1854(c)(1)(B); see also Anglers Conservation Network v. Pritzker, 70 F. Supp. 3d 427, 431

(D.D.C. 2014).

       Finally, in addition to these requirements of the MSA, any plan or amendment must also

conform to the procedural mandates of the National Environmental Policy Act (NEPA). Because

the contours of that Act are not necessary to understand the administrative process here, the

Court saves a rehearsal of its specifics for a later discussion.

       B. Factual Background

       The Court begins by casting its net back to 1996, when Congress passed an amendment

to the MSA that expanded the Act’s scope by emphasizing the creation of conservation measures

aimed at protecting fish habitat. See Sustainable Fisheries Act, Pub. L. No. 104-297, § 108, 110

Stat. 3559. Preserving the health of habitats, the thinking goes, is key to ensuring productive,

and thus sustainable, fish populations. See EFH 7863–64; see also 69 Fed. Reg. 8367 (Feb. 24,

2004) (summarizing amendment). To comply with this directive, the New England Regional




                                                   5
Council (the only council at issue here, thus permitting the Court to refer to it simply as “the

Council”) initiated an omnibus amendment that attempted to bring each FMP into compliance.

See 63 Fed. Reg. 9500 (Feb. 25, 1998). The original amendment’s tenure, however, was short

lived. In 2000, a court held that its development failed to abide by the procedural requirements

set forth in NEPA and enjoined its operation. See Am. Oceans Campaign v. Daley, 183 F. Supp.

2d 1, 19–21 (D.D.C. 2000). The Council went back to the drawing board.

       After making changes responsive to that court’s order, the Council embarked on a second

omnibus amendment in 2004 with the purpose of developing a comprehensive approach to

essential-fish-habitat management. See 69 Fed. Reg. at 8368; see also ECF No. 25, Attach. 1

(Def. Opp. & Mot.) at 4–5. More specifically, this process sought to update the “EFH

components” of each of the seven fishery-management plans under the Council’s purview. See

69 Fed. Reg. at 8367. These plans account for the management of 28 species of fish and their

respective habitats within the seven fisheries. See EFH 7795–7803. Generally speaking, the

Service operationalizes its habitat-protection aims by creating geographically bounded “habitat

management areas” (HMAs) or “habitat closures,” within which it places restrictions on types of

fishing. See, e.g., 50 C.F.R. § 648.370. This effort eventually yielded the omnibus amendment

challenged here, which the Court will refer to as the Habitat Amendment. (Given that this is the

second such endeavor, this Amendment also appears in the record and briefs as the Omnibus

Habitat Amendment 2 and OHA2.)

       The scope of this project ebbed and flowed over its lengthy course. Early in the

Council’s process, it opted to expand the Amendment’s purpose to include the consideration of

measures aimed at mitigating the impact of fishing on deep-sea corals — a discretionary task

under the MSA, see 16 U.S.C. § 1853(b)(2) — but later opted to relegate this task to a stand-




                                                  6
alone amendment process. See 83 Fed. Reg. 15240, 15245 (Apr. 9, 2018). The segregation of

corals is one decision CLF challenges here.

       Then, in 2012, the Council added to the Amendment’s scope goals specific to one of its

managed fisheries. The Northeast multispecies fishery, which is alternatively called the

groundfish fishery, consists of 13 species divided into 20 stocks and includes, for example, fish

ranging from Atlantic cod and halibut to windowpane flounder, ocean pout, and Atlantic

wolffish. See EFH 7849–50; Oceana, Inc. v. Locke, 831 F. Supp. 2d 95, 102 (D.D.C. 2011). As

part of this fishery’s management plan, the Service closed certain areas to fishing gear capable of

catching groundfish. See 76 Fed. Reg. 35408 (June 17, 2011). These “groundfish closures” thus

serve to protect a segment of the fish stock by limiting its exposure to fishers. See Conservation

Law Found., 37 F. Supp. 3d at 240. Given the spatial overlap between existing groundfish

closures and proposed new or modified habitat closures, the Council decided to consider

revisions to both categories in conjunction. See 76 Fed. Reg. at 35408. Unlike its deep-sea-

corals addition, this one stuck.

       To implement its habitat- and groundfish-protection goals, the Council employed a

complex and multi-step process, which relied on multiple expert committees. The Court presents

a somewhat simplified version of events here. In its initial phase, the Council first identified or

updated the ocean habitat essential to the species of fish within its purview. See 76 Fed. Reg. at

35408. Next, it worked to ascertain the areas within that habitat most vulnerable to harm from

fishing gear. Id. To aid in this endeavor, it used a new model, dubbed the Swept Area Seabed

Impact or SASI. See EFH 7524. This model churned out data that permitted the Council to

understand which areas would benefit most from certain restrictions on fishing gear. Id.; see also

EFH 6332. Relying on the groundfish objectives, the Council also turned to survey data to




                                                  7
identify areas most important to those fish stocks, which it deemed “groundfish hotspots.” EFH

6332; see also EFH 8096–98. Using input from both sources, the Council developed new and

modified closure areas. See EFH 6332; EFH 41204; 83 Fed. Reg. at 15250. It then crafted

various alternative fishing-management measures, consisting of combinations of different areas

subject to protection and various levels of fishing restrictions within those areas. See EFH 6201–

07. After taking into consideration the conservation value and economic impact of these

restrictions in both the short and long term, the Council announced its recommendations.

       The results in the Gulf of Maine are a mixed catch from the pure-conservation standpoint

adopted by CLF. The Gulf is broken down into three sub-regions. In the Eastern Gulf of Maine,

the proposed Amendment closed grounds that were previously open to all mobile bottom-tending

gear. See EFH 6207, 6218. The region ultimately closed, however, is smaller than other

alternatives considered by the Council. Id. In the Central Gulf of Maine, the Council largely left

intact the existing boundaries of regulated waters, making minor modifications. See EFH 6222.

It is in the Western Gulf of Maine that CLF directs most of its fire. There, the Council opted to

redraw the eastern boundary of the largest closure so that a few hundred square nautical miles

previously closed to fishing became accessible, which amounts to about a 25% reduction in

protected area in that sub-region. See EFH 6241; 83 Fed. Reg. at 15246. On net, after

accounting for both the closures and opening of grounds to fishing, the Amendment decreased

the size of geographic fishing closures relative to the status quo. See ECF No. 25, Attach. 1 (Pl.

Mot.) at 3.

       With the Council’s task complete, and following the statutorily prescribed route to

approval, the Habitat Amendment moved upstream to the Service. As required by law, the

Agency immediately put out the proposed Amendment in the Federal Register for comment. See




                                                 8
82 Fed. Reg. at 46750. After reviewing the comments and analyzing the Amendment for its

consistency with applicable statutes, the Service approved the portions of the Amendment that

managed fisheries in the Gulf of Maine. See ECF No. 1 (Compl.), Attach. 1 (Record of

Decision) at 2. Unrelated to this action, it disapproved two portions of the Amendment in the

other areas within the Council’s jurisdiction. Id. It then promulgated a final rule putting the

approved portions of the Amendment into effect. See 83 Fed. Reg. at 15240.

       CLF takes issue with this final approval. It believes that the Service’s endorsement of the

measures in the Gulf of Maine amounts to a dereliction of its conservation duties. Specifically,

Plaintiff thinks that the Agency was wrong to conclude that the measures adopted comply with

the MSA’s directive to protect essential fish habitat. It also believes that the range of alternatives

analyzed by the Council falls short of NEPA’s procedural demands. Both parties have now filed

Motions for Summary Judgment and presented the Court with a voluminous administrative

record. Having reviewed this record, the Court is primed to make its decision.

II.    Legal Standard

       Challenges under both the MSA and NEPA proceed under the Administrative Procedure

Act’s familiar “arbitrary and capricious” standard of review. See 16 U.S.C. § 1855(f)(1); 5

U.S.C. § 706(2)(A). Because of the limited role federal courts play in reviewing such

administrative decisions, the typical Federal Rule 56 summary-judgment standard does not apply

to the parties’ dueling Motions. See Sierra Club v. Mainella, 459 F. Supp. 2d 76, 89-90 (D.D.C.

2006). Instead, in APA and MSA cases, “the function of the district court is to determine

whether or not . . . the evidence in the administrative record permitted the agency to make the

decision it did.” Id. (internal citations omitted). Summary judgment thus serves as the

mechanism for deciding, as a matter of law, whether an agency action is supported by the




                                                  9
administrative record and is otherwise consistent with the APA standard of review. See Bloch v.

Powell, 227 F. Supp. 2d 25, 31 (D.D.C. 2002) (citing Richards v. INS, 554 F.2d 1173, 1177

(D.C. Cir. 1977)).

       The APA requires courts to “hold unlawful and set aside agency action, findings, and

conclusions” that are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). Under this “narrow” standard of review — which

appropriately encourages courts to defer to the agency’s expertise, see Motor Vehicle Mfrs.

Ass’n of United States, Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) — an

agency is required to “examine the relevant data and articulate a satisfactory explanation for its

action including a rational connection between the facts found and the choice made.” Id.

(internal quotation marks omitted). In other words, courts “have held it an abuse of discretion

for [an agency] to act if there is no evidence to support the decision or if the decision was based

on an improper understanding of the law.” Kazarian v. U.S. Citizenship and Immigration

Services, 596 F.3d 1115, 1118 (9th Cir. 2010). Put another way, the Court’s role is only to

“consider whether the decision was based on a consideration of the relevant factors and whether

there has been a clear error of judgment.” Am. Oceans Campaign, 183 F. Supp. 2d at 4 (quoting

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971)).

       It is not enough, then, that the court would have come to a different conclusion from the

agency. See Oceana, 24 F. Supp. 3d at 58 (citing Steel Mfrs. Ass’n v. EPA, 27 F.3d 642, 646

(D.C. Cir. 1994). The reviewing court “does not substitute its own judgment for that of the

agency,” id., nor does it “disturb the decision of an agency that has examine[d] the relevant data

and articulate[d] . . . a rational connection between the facts found and the choice made.” Ams.

for Safe Access v. DEA, 706 F.3d 438, 449 (D.C. Cir. 2013) (internal quotation marks and




                                                 10
citation omitted). A decision that is not fully explained, moreover, may be upheld “if the

agency’s path may reasonably be discerned.” Bowman Transp., Inc. v. Arkansas-Best Freight

Sys., Inc., 419 U.S. 281, 286 (1974). It is only these “certain minimal standards of rationality” to

which a reviewing court holds an agency. See Nat’l Envtl. Dev. Ass’n’s Clean Air Project v.

EPA, 686 F.3d 803, 810 (D.C. Cir. 2012) (citing Ethyl Corp. v. EPA, 541 F.2d 1, 36–37 (D.C.

Cir. 1976) (en banc)).

       In cases involving expert scientific judgment, courts employ a particularly high level of

deference. When examining an agency’s “predictions, within its area of special expertise, at the

frontiers of science,” the “reviewing court must generally be at its most deferential.” Balt. Gas

& Elec. Co. v. NRDC, Inc., 462 U.S. 87, 103 (1983). In addition, courts pay agencies “an

extreme degree of deference” when decisions “involve complex judgments about sampling

methodology and data analysis that are within the agency’s technical expertise.” Kennecott

Greens Creek Mining Co. v. Mine Safety & Health Admin., 476 F.3d 946, 956 (D.C. Cir. 2007)

(internal quotation marks and alterations omitted); see also Int’l Bhd. of Teamsters v. U.S. Dept.

of Transp., 724 F.3d 206, 216 (D.C. Cir. 2013) (“[I]n light of the degree of deference we give to

the agency’s statistical methodology, we cannot conclude that the program will yield invalid

findings.”). In other words, when an agency talks scientific data, courts listen. As long as the

ultimate decision is reasonable and reasonably explained, that decision will stand.

III.   Analysis

       At bottom, this case is about whether the Council went overboard in weighing economic

objectives against conservation goals. Two federal statutes — the MSA and NEPA — serve as

the bedrock of Plaintiff’s challenge, although the APA provides the avenue for judicial review.




                                                11
See ECF No. 17 (Am. Compl.), ¶¶ 69–129; 16 U.S.C. § 1855(f)(1). The Court starts with the

MSA issues and ends with a shorter analysis of those under NEPA.

       A. MSA Claim

       As noted, the Court embarks on its journey with Plaintiff’s MSA claim. Getting a handle

on this Act, however, is no mere day sail. A fair amount of rigging therefore precedes the full

airing of CLF’s challenge.

                   Threshold Issues

       In order to set up the analytical framework that guides its inquiry, the Court first wades

into the parties’ disagreement about what restrictions the statute — or, more precisely, one

provision of the statute — places on the Agency’s actions in developing conservation measures.

It next offers a few words about the nature of judicial review of an agency decision rendered

subject to this standard.

                       a. Meaning of MSA’s EFH Provision

       As explained earlier, amendments to FMPs must comply with a plethora of statutory

requirements. One such provision plays a starring role here. Unlike other requirements, which

target the commercial and recreational catching of fish directly, this one aims at protecting the

critical habitat of each managed species of fish. Id. § 1853(a)(7). The Council must first identify

these “essential fish habitats” (EFH), which the MSA defines as the “waters and substrate

necessary to fish for spawning, breeding, feeding or growth to maturity.” Id. § 1802(10).

Crucially for this case, once these habitats are identified, FMPs must “minimize to the extent

practicable adverse effects on such habitat caused by fishing.” Id. § 1853(a)(7). (For ease of

reference, the Court will refer to this statutory language as the “EFH provision.”) Complying

with this latter mandate was the Council’s core objective in initiating the Habitat Amendment.




                                                12
See 76 Fed. Reg. at 35408–09. CLF’s contention is that it fell short. Much turns, therefore, on

the precise meaning of this command. It is with this issue of statutory interpretation that the

Court thus starts.

       Agreement evident in the parties’ briefs sets the bounds of this dispute. They are notably

on the same page that the “practicable” language permits, or perhaps even requires, the Council

to weigh social and economic harms to fishers against any conservation value. See Pl. Mot. at

27; Def. Opp. & Mot. at 16; see also Pl. Opp. & Reply at 3 (“‘Practicable’ implicitly requires

that NMFS not focus on the EFH ecological benefits exclusively but must also weigh them

against socio-economic factors.”). The parties also agree that the Council must harmonize the

ten national standards in any action, which requires it to balance multiple objectives. See Pl.

Mot. at 27; Pl. Opp. & Reply at 3; Def. Opp. & Mot. at 17. Where they disagree, however, is in

the relative priority assigned to these goals.

       CLF contends that, as a categorical matter, conservation objectives take priority over

economic considerations. See Pl. Mot. at 28, 30. This interpretation, it says, follows from the

“plain meaning” of the statute. Id. at 27. Only when two proposed actions have similar

conservation goals can the Council turn to economic considerations. Id. at 28, 30. And even

then, only an “extreme economic hardship” justifies diverging from a more conservation-friendly

alternative. See Pl. Opp. & Reply at 6, 8.

       Not quite, retorts the Service. It sees the balancing as more flexible. Under its approach,

the Council is entrusted with “conduct[ing] a thorough consideration of complex factors

representing a broad array of interests with the goal of achieving the greatest benefit to the nation

from each managed fishery.” Def. Opp. & Mot. at 21. Unlike CLF, the Service does not think

that the Council is required to “prioritize alternatives based solely on conservation value.” Id. at




                                                 13
22. It goes so far as to say that “[n]othing . . . require[s] the Council, where there were multiple

alternatives for each sub-region that were potentially practicable, to choose the one with the

highest conservation value.” ECF No. 32 (Def. Reply) at 8. Herein lies the rub.

        The Government’s view advanced in its brief, however, is only a litigation position.

Although the Service has promulgated a regulation that expands on the meaning of the statutory

provision at issue, see 50 C.F.R. § 600.815(a)(2)(ii)–(iii), that regulation does not answer directly

the operative issue here: the statute’s relative weighing of conservation and economic

considerations. Lacking any on-point agency interpretation capable of warranting Chevron

deference, the Court’s statutory interpretation here proceeds de novo. See Menkes v. U.S. Dep’t

of Homeland Sec., 637 F.3d 319, 345 (D.C. Cir. 2011) (noting that “Chevron deference . . . does

not apply to an agency’s litigation position”).

        The Court nonetheless largely agrees with the Government that the statutory scheme does

not impose the rigid prioritization urged by Plaintiff. Although it understands why reading the

requirement to “minimize . . . the adverse effects of fishing” in a vacuum would yield CLF’s

interpretation, resort to the full statute dispels this hierarchy. That is because, as the parties

acknowledge, in any FMP or amendment to an FMP, this is not the only requirement with which

a Council must comply. The ten national standards also compete for attention, many of which

are similar in structure to the provision at issue here. Three, for instance, command the Council

to “minimize” something. See 16 U.S.C. § 1851(a)(7)–(9). Six of the ten impose some sort of

requirement “to the degree practicable” or “where practicable.” Id. § 1851(a)(3), (5), (7)–(10).

To comply with the national standards and the requirement here, therefore, an FMP — to the

degree or where “practicable” — must “minimize” all of the following: the adverse effects of

fishing on habitat, the economic impacts on fishing communities, costs and duplication, and




                                                   14
bycatch and the mortality of bycatch. It must also, “where practicable, consider efficiency in the

utilization of fishery resources,” although the MSA cautions that “no such measure shall have

economic allocation as its sole purpose.” Id. § 1851(a)(5). This is not the first court in this

district to recognize that several of these statutory goals stand in some tension. See Oceana, 24

F. Supp. 3d at 68 (noting “somewhat conflicting nature” of national standards and stating that

they “require the agency to balance several competing considerations in developing FMPs”).

       The upshot of this statutory structure is that Congress did not intend any of these

specified goals — i.e., the ones limited to actions that are “practicable” — to take priority over

the others. That includes CLF’s focus on the habitat-conservation goal. Rather, the legislature

wrote the essential-fish-habitat provision “to allow for the application of agency expertise and

discretion in determining how best to manage fishery resources.” Conservation Law Found., 37

F. Supp. 3d at 251 (citing Conservation Law Found. v. Evans, 360 F.3d 21, 28 (1st Cir. 2004));

see also Oceana, Inc. v. Evans, 2005 WL 555416, at *35 (D.D.C. Mar. 9 2005) (same); Oceana,

384 F. Supp. 2d at 242 (same). The provision does not “require Councils to do everything they

can to protect essential fish habitat.” Conservation Law Found., 37 F. Supp. 3d at 251. To

borrow an apt description from another court, a “singular focus on alternatives that close fishing

grounds in order to protect EFH ignores [the MSA’s] statutory mandates and effectively reads

‘practicable’ out of the MSA.” Oceana, 2005 WL 555416, at *35. Congress’s inclusion of the

term “practicable” is thus critical; it is the means by which it “delegated to the agency the

discretion to weigh the relevant factors” embodied in the MSA’s competing objectives. Oceana,

24 F. Supp. 3d at 67. The Council is no doubt required to consider the impact of fishing on

essential habitat. It need not, however, exalt this objective over all others.




                                                  15
       As CLF points out, there is language in one D.C. Circuit opinion that appears to suggest

otherwise. In NRDC, the circuit stated that “the Service must give priority to conservation

measures” and that “[i]t is only when two different plans achieve similar conservation measures

that the Service takes into consideration adverse economic impacts.” NRDC, Inc. v. Daley, 209

F.3d 747, 753 (D.C. Cir. 2000). Those statements, however, must be understood in context. In

NRDC, the court considered the interplay of two national standards regarding a plan’s proposed

imposition of a catch limit on certain species of fish. National standard one provides that the

Agency “shall prevent overfishing while achieving, on a continuing basis, the optimum yield

from each fishery.” 16 U.S.C. § 1851(a)(1). In setting catch limits to implement this

conservation goal, the Service — consistent with national standard eight — must also, “to the

extent practicable, minimize adverse economic impacts on [fishing] communities.” Id.

§ 1851(a)(8). At issue in NRDC was whether there was a conflict between these two directives.

See 209 F.3d at 753; see also 16 U.S.C. § 1851(a)(1), (8). The language in the circuit’s holding

quoted above was its answer to this question — i.e., because conservation measures take priority,

there is no tension.

       A glance at the statute’s language confirms the logic of that court’s view in this context.

National standard one is an unqualified directive: the Service “shall prevent overfishing while

achieving . . . optimum yield.” 16 U.S.C. § 1851(a)(1). National standard eight, conversely, is

qualified both by its introductory verb — “minimize,” instead of “prevent” — and the limitation

to only further this goal “to the extent practicable.” Id. § 1851(a)(8). Given this language, it

makes perfect sense that the conservation goal embodied by the directive to prevent overfishing

be given priority over the goal of minimizing adverse impacts.




                                                 16
       Unlike NRDC, the challenge in this case is not to the Service’s prescribed catch limits

that attempt to “maximize the harvest of a single class of fish over its entire life span” — i.e.,

achieve optimum yield. See NRDC, 209 F.3d at 749. At issue here, rather, is another type of

conservation measure: habitat protection. CLF invites this Court to extend the circuit’s holding

in NRDC from the overfishing context to habitat-protection measures. See Pl. Mot. at 28.

       The Court declines the invitation to read such a hierarchy into the Act’s essential-fish-

habitat provision. Applying the logic underlying NRDC to statutory text here proves central to

this conclusion. Unlike the directive to “prevent overfishing,” the EFH provision is qualified by

both its verb (“minimize”) and the limitation to actions that are “practicable.” The structure of

this mandate is thus functionally identical to much of national standard eight, which is the

precise provision that the court in NRDC held was subordinate to a more explicit directive. For

many of the reasons already explained, the inclusion of the word “practicable” is “crucial.”

Conservation Law Found., 37 F. Supp. 3d at 251. So while the potential tension in NRDC lay

between an explicit directive and an effort to “minimize” something to the extent “practicable,”

that is not the case here. Rather, the weighing of competing objectives lies within an objective to

“minimize to the extent practicable.” This language grants the Service broad discretion to weigh

relevant factors, rather than imposing any rigid hierarchy among them. NRDC’s statement

limiting any consideration of economic impacts to situations in which “two different plans

achieve similar conservation measures,” 209 F.3d at 753, simply does not make sense in the

context of the EFH provision.

       To be sure, CLF appears to retreat from this position in its Reply brief. It contends that

the Council need not adopt any restriction that imposes an “extreme economic hardship.” Pl.

Opp. & Reply at 6, 8, 14. But whence CLF finds this limit is unclear. The language does not




                                                 17
exist in the statute or in any of the regulations governing EFH. And, absent a hook in the law,

this Court sees no reason to adopt it in place of the more flexible balancing that flows from the

statutory structure.

        Finally, before moving on, the Court notes that its conclusion here also does away with

another variant of CLF’s challenge. Plaintiff asserts throughout its briefs that the Council and

the Service both misunderstood the MSA’s requirements. It contends that both the formal goals

and objectives created by the Council to guide its action, as well as several statements sprinkled

throughout the record, demonstrate this misunderstanding. See, e.g., Pl. Mot. at 30–32; Pl. Opp.

& Reply at 5. Certainly, if that were true, it could be grounds to condemn the Service’s

Amendment: an agency’s decision “based on an improper understanding of the law” can render it

arbitrary or capricious. See Kazarian, 596 F.3d at 1118. But that is not what happened here.

Rather, as the prior discussion shows, it appears that CLF is the party unclear on the MSA’s

directive. Because Plaintiff’s contention here rests primarily on a view of the law with which the

Court disagrees, its conclusion falls too. The Court has analyzed the Council’s goals and

objectives — some of which explicitly relate to the Amendment’s groundfish, rather than

habitat-protection purposes, see 82 Fed. Reg. at 46750 — as well as the other record statements

to which Plaintiff points. It has little trouble concluding that these statements are consistent with

the MSA, as interpreted above.

                       b. Nature of Judicial Review

        The preceding section mapped the contours of the MSA’s directive to protect essential

habitat. With that task complete, the Court’s exercise in statutory interpretation also concludes;

what remains is governed by arbitrary-or-capricious review. See Judulang v. Holder, 565 U.S.

42, 53 n.7 (2011) (noting that “arbitrary or capricious review under the APA,” rather that




                                                 18
Chevron, is “the more apt analytical framework” when agency’s decision “is not an

interpretation of any statutory language”). That is because CLF’s extant challenges to the

Amendment concern the manner in which the Service implemented an established, but inherently

discretionary, directive. This sort of dispute is “a garden variety APA arbitrary and capricious

claim, and [the Court] should treat it as such.” Chamber of Commerce of U.S. v. FEC, 76 F.3d

1234, 1235–36 (D.C. Cir. 1996). For this reason, the “vast majority” of courts in this district

have analyzed these kinds of challenges to fishery-management plans under that standard,

although a few have employed Chevron. See NRDC, 71 F. Supp. 3d at 64; see also id. at n.16

(noting “some ambiguity regarding the proper standard of review with respect to claims of this

nature”).

       However interesting this issue of administrative law, it ultimately matters little to the nuts

and bolts of this Court’s analysis. That is because, as this circuit has repeatedly pointed out,

there is often much “overlap” between the second step of Chevron and arbitrary-or-capricious

review. See, e.g., Pharm. Research & Mfrs. of Am. v. FTC, 790 F.3d 198, 204 (D.C. Cir. 2015);

Animal Legal Def. Fund, Inc. v. Glickman, 204 F.3d 229, 234 (D.C. Cir. 2000); Arent, 70 F.3d

at 616. That point aside, recognizing virtue in some legal formality, the Court uses the case law

building out the arbitrary-or-capricious standard of review as its guiding light.

       Starting with the basics, it is the “actions of the NFMS in promulgating regulations to

adopt a Fishery Management Plan [that] are subject to judicial review,” rather than the actions of

the Council directly. See NRDC, 71 F. Supp. 3d at 43 (citing N.C. Fisheries Ass’n v. Gutierrez,

550 F.3d 16, 17 (D.C. Cir. 2008)). The Service’s role here, as explained above, is to determine

whether the Council’s proposed plan complies with applicable law. But the Court does not

review the Service’s conclusion de novo. See Blue Ocean Inst. v. Gutierrez, 585 F. Supp. 2d 36,




                                                 19
43 (D.D.C. 2008). Rather, the “court’s ‘task is . . . to determine whether the Secretary’s

conclusion that the standards have been satisfied is rational and supported by the record.’” Id. at

41 (quoting C&W Fish Co. v. Fox, Jr., 931 F.2d 1556, 1562 (D.C. Cir. 1991)).

       Finally, in its Reply brief, CLF asserts that the Court should not grant any deference to

the Council or “sanction NFMS’ deference” to that body. See Pl. Opp. & Reply at 14. Because

Plaintiff’s explanation of this contention is brief, the Court struggles to discern the precise

argument it is trying to make. If CLF is attempting to argue that no Chevron deference is due to

the Council following the Supreme Court’s decision in Mead, 533 U.S. at 231–32 — an

argument at least one student commentator has made, see Kate Stanford, Note, The Need for

Chevron Step Zero in Judicial Review of Interpretations Developed by Fishery Management

Councils, 19 N.Y.U. Envtl. L.J. 380 (2012) — that line of reasoning finds no success here. As

the earlier analysis makes clear, it is the APA’s arbitrary-or-capricious review, not Chevron, that

applies. If Plaintiff instead means to assert that some standard other than arbitrary and capricious

governs this review of agency action, then it needs to supply more than a passing reference to do

away with this pillar of administrative law.

       Alternatively, perhaps CLF means to argue that the Court should look only to the Record

of Decision (ROD) and implementing regulatory language to locate the Service’s rationale,

instead of crediting anything in the Final Environmental Impact Statement (FEIS). The rationale

here might be that, while the ROD (and likely the text in the Federal Register) originates with the

Service, the FEIS is “[p]repared by the . . . Council.” EFH 5780. This too founders. For one,

the FEIS is not prepared by the Council alone, but “[i]n cooperation with the . . . Service.” Id.

Second, the statutory scheme sets out a division of labor that grants a significant role to the

Council. The statute does not require the Service to make its own factual findings about fish




                                                  20
habitat and the impacts of management measures. In fact, it is only under narrow circumstances

that the Agency even develops its own management measures. See Anglers Conservation

Network, 70 F. Supp. 3d at 431. The Court sees little reason why it should grant the Council any

less leeway to exercise its expertise than it would another body housed within an administrative

agency. Finally, even if an agency does not fully explain its decision, it is nevertheless upheld

“if the agency’s path may be reasonably discerned.” Bowman Transp., Inc., 419 U.S. at 286.

The FEIS — a document the Service’s Record of Decision explicitly incorporates, see Record of

Decision at 1 — is the place where that path would be most evident. Whatever it may be,

Plaintiff’s argument against deference finds little refuge here. And with that, loyal readers, the

Court may weigh anchor.

                   Gulf-of-Maine Protection Measures

       CLF’s discontent with the Service’s approval of the Habitat Amendment in the Gulf of

Maine is geographically comprehensive: it raises challenges to the level of habitat protection in

all three sub-regions. The Court will sail through each in order, moving from east to west.

                       a. Eastern Gulf of Maine

       Setting out, the Court first encounters Plaintiff’s challenge to the Eastern Gulf of Maine

measures. The Habitat Amendment establishes a single protected area within this region, which

it closed to all mobile bottom-tending gear. See 83 Fed. Reg. at 15241. Dubbed the “Small

Eastern Maine Habitat Management Area,” this 529-square-kilometer region covers a roughly

rectangular shape extending from points south of Mount Desert Island to Isle Au Haut. See EFH

6211–12. The Service approved this measure because it “achieves a notable level of protection

for vulnerable habitat without significant economic impacts.” 83 Fed. Reg. at 15260. Plaintiff

believes that the Amendment should have protected more.




                                                 21
       Prior to this Amendment, no habitat in the Eastern Gulf of Maine garnered any protection

at all from fishing. To draw up potential geographic areas for fishing restrictions, the Council

employed its SASI model and other survey data. This process yielded four possible habitat-

management areas, which are represented in Figure 1: Machias HMA, Large Eastern Maine

HMA, Small Eastern Maine HMA, and the Toothaker Ridge HMA. See EFH 6207. Notably,

Small Eastern Maine is contained wholly within Large Eastern Maine. For purpose of analysis,

the Council then combined various permutations of these areas into three alternatives.

Alternative 1 left things as they were at the time of the Amendment — i.e., no habitat in the

Eastern Gulf of Maine would receive any protection. Id. The second alternative proposed

protection of the Machias and Large Eastern Maine HMAs. Id. Alternative 3, finally, combined

the Machias, Small Eastern Maine, and Toothaker Ridge regions for protection. Id. For each

alternative, the Council also considered a range of fishing restrictions. Plaintiff, however, makes

little argument about the specific restrictions chosen, instead focusing on the geographic

component. The Court follows suit.




                                                22
                         Figure 1: Eastern Gulf of Maine Alternatives




       The Council chose, and the Service approved, protection of the Small Eastern Maine area

only, with a full prohibition on mobile bottom-tending gear there. See 83 Fed. Reg. at 15241–

42. Although not strictly one of the three alternatives outlined above, the FEIS refers to it as “a



                                                 23
variation of Alternative 3,” since it does protect one of the three areas that composed that

alternative. See EFH 6207.

        CLF takes issue with the Service’s approval of this designation. Reduced to its core,

Plaintiff’s suggestion is that it was arbitrary and capricious for the Service to approve a plan that

did not protect additional habitat. See Pl. Mot. at 32–33. The Court’s earlier analysis

interpreting the MSA, however, dispenses with two varieties of CLF’s claim. First, to the degree

it contends that the Service was required to adopt the maximum conservation measures that did

not result in an extreme economic hardship to fishers, the MSA does not so require. Second, and

similarly, the Court sees no evidence in the record that the Service or the Council misunderstood

the statute’s directive. What is left, then, is Plaintiff’s contention that there does not exist an

adequate explanation establishing a rational connection between the facts found and the decision

rendered. See Pl. Mot. at 33. Probing this challenge requires the Court to look through the

record of the Council’s rejection of — and the Service’s approval of that rejection of —

measures in the Machias, Large Eastern Maine, and Toothaker Ridge regions. In so doing, it

does not find the record to manifest the deficiencies Plaintiff promises.

        What the record does reveal is consideration of the impacts of each proposed closure on

the effected habitat and fishing communities. See, e.g., EFH 6207–21 (habitat impacts); EFH

6347–60 (human impacts). As all sides agree, these are factors the Council was permitted — and

even obliged — to consider in determining whether a closure was practicable. See Am. Oceans

Campaign, 183 F. Supp. 2d at 4 (requiring decision based on “relevant factors”). When all was

said and done, the Council concluded that this balance favored establishing a habitat closure only

in the Small Eastern Maine area because that area “protect[s] habitats of similar species as the

large area that was considered, but with fewer economic impacts on the fishing industry.” 83




                                                  24
Fed. Reg. at 15242. For the reasons mentioned below, the Court locates in the record a

satisfactory explanation connecting the facts found with this conclusion. See State Farm, 463

U.S. at 43. No more is required.

       Compared with the other closures considered, the Small Eastern Maine area comprises

the habitat most vulnerable to bottom-trawling gear. See EFH 6212 (mapping relative

vulnerability). In general, the magnitude of positive impact from a closure depends on the

vulnerability of the management area to negative impact from fishing. See EFH 6201. This

habitat, moreover, is especially important to the managed species. The Council’s expert analysis

concluded that this area had a significantly higher abundance of managed fish over the past

decades compared to the other proposed closures. See EFH 6217 (map of relative weighted

persistence showing concentration in Small Eastern Maine region); EFH 6199 (defining

weighted persistence as measure of “the number of decades in which the species was present”

and “the relative abundance of the species”); see also EFH 6221 (“In addition, the very far above

average weighted persistence areas are included within th[e Small Eastern Maine] HMA, and do

not overlap the Toothaker Ridge or Machias HMAs.”). Combining these features, the Council

concluded that, relative to the other areas, “the Small Eastern Maine HMA appears to potentially

provide the most habitat protection.” EFH 6221.

       On the other side of the scale, the impact of the closure on fishing communities was

especially minimal. Despite being larger than either the Toothaker Ridge or Machias HMAs, see

EFH 6221, the area generates significantly less revenue from the types of fishing affected by a

closure. Purse Seine — a midwater gear used in the herring fishery, see EFH 6209 — and

lobster traps are the two principal drivers of revenue in the Small Eastern Maine HMA, neither

of which is subject to a prohibition on mobile bottom-tending gear. See EFH 6347–49 (graph of




                                               25
fishing revenue); EFH 6350–51 (table of fishing revenue); EFH 6221 (noting that purse-seine

gear “is not considered to be bottom-tending and therefore is not expected to cause adverse

impacts on seabed habitats”).

           Turning to the other regions, it is understandable why the calculus that led the Council to

conclude that the Small Eastern Maine HMA warranted protection yielded different conclusions

for the other potential closures. Compared with Small Eastern Maine, those potential fishing

closures would provide fewer benefits to habitat but have a higher adverse economic impact on

fishers.

           In Machias, for example, the Council concluded that the habitat is “somewhat less

vulnerable to accumulating adverse effects of fishing due to more rapid recovery times

associated” with the type of habitat. See EFH 6219; see also EFH 6212 (map of trawl

vulnerability). The habitat also evinces a markedly lower prevalence of protected species than

other areas in the Gulf of Maine. See EFH 6217. Further, this HMA’s proximity to Canada

could dampen the effectiveness of any fishing prohibition. Because “portions” of the Machias

HMA are in the grey zone, an area that can be fished by both U.S. and Canadian vessels, these

waters “could continue to be fished with mobile bottom-tending gears by Canadian” boats, even

if the U.S. were to forbid such gear. See EFH 6220. This occurrence “would undermine the

effectiveness of the mobile bottom-tending gear closure and compromise habitat recovery.”

EFH 6219. A closure there, however, would have a larger impact on U.S. fishing communities

than a closure in the Small Eastern Maine HMA. In particular, the clam and scallop fisheries

have “the most potential revenue displacement,” at levels that far exceed any fishery in Small

Eastern Maine. Compare EFH 6355 (revenue displacement in Machias between 8% and 17% of




                                                   26
average revenue per trip) with EFH 6358 (revenue displacement in Small Eastern Maine

generally less than 1%).

       Toothaker Ridge tells a similar story. Like Machias, the habitat type is “relatively less

vulnerable and consists mainly of mud-dominated areas.” EFH 6221; see also EFH 6212 (maps

of trawl vulnerability and dominant substrate). On the economic side of the scale, the magnitude

of bottom-trawl fishing in this area is greater than in Small Eastern Maine. See EFH 6359. The

Council thus concluded that, in comparison to Small Eastern Maine, closing Toothaker Ridge

would have a larger impact on these fishers. Id. (“A complete exclusion of mobile bottom-

tending gear [in Small Eastern Maine, Machias, and Toothaker Ridge would] . . . mainly affect[]

bottom trawl fisherman in the vicinity of Toothaker Ridge, and clam dredge fisherman around

Machias.”). A closure here, moreover, would have disproportionate effects on a small number of

fishers, rather than dispersing the economic pain among a larger fleet. Id. (noting that data

“suggest[s] that a few individuals utilize this area more intensively than the majority of

individuals fishing in the area”). This, too, is a rational reason to be wary of closing the area.

       The Service’s decision in Large Eastern Maine, although ultimately sufficiently

articulated and rational, is harder to understand. On the one hand, in support of the Service’s

decision, maps of the region do show minimal trawl vulnerability. See EFH 6212. But on the

other, like Small Eastern Maine — which, as a reminder, is a wholly included subset of Large

Eastern Maine — both show above-average abundance of managed fish. See EFH 6217. The

larger area also holds benefits that the smaller, protected area does not: unlike the Small Eastern

Maine HMA, “the Large Eastern Maine HMA is expected to afford more protection for deeper

water species and lifestages, such as adult monkfish.” EFH 6219–20. Then again, by virtue of

its size, closing the larger region would have significantly larger economic consequences. See




                                                 27
EFH 6358 (noting that “the Small Eastern Maine area encompasses roughly 23–28% of the

revenue associated with the Large Eastern Maine area”).

       Two arguments in the record ultimately tip the scales in the Service’s favor. First, the

Council acknowledged the habitat value of the area, but justified its action out of a “concern[]

that closing the area to mobile bottom-tending gears could affect the local scallop fishery.” EFH

6758. Although the support for this proposition in the administrative record is a bit thin, it is

present. See EFH 6347 (graph showing revenue from “other gear”); EFH 6355 (noting that

“other gear” includes scallop dredges, which “cannot be detailed for privacy purposes”); EFH

6358 (similar). Second, the record reveals why the Council may have been particularly

concerned with adverse economic impacts on the fishing community. It points out that these

impacts of those closures would target “smaller coastal communities that have high levels of

engagement and reliance on commercial fishing and have limited economic opportunities outside

of fishing and relatively high social vulnerability indices.” EFH 6357. At bottom, the Service’s

decision checks out.

       This tour of the record demonstrates what the Service needs it to. It shows the Court that

the “major issues of policy were ventilated” and permits it to see “why the agency reacted to

them as it did.” Republican Nat. Comm. v. FEC, 76 F.3d 400, 407 (D.C. Cir. 1996) (citation

omitted). The Service, aided by the Council, considered the relevant factors of habitat protection

and economic impact and reached a conclusion that protected habitat in Small Eastern Maine

only. The “rational connection between the facts found and the choice made” is evident. See

State Farm, 463 U.S. at 43.

       Plaintiff offers three retorts to this conclusion. First, it notes that the record is rife with

concessions that the adverse economic impacts of closing additional areas are not particularly




                                                  28
substantial. See, e.g., EFH 6356 (noting that closure in Machias and Large Eastern Maine “has a

relatively small impact on the total revenues”); id. (noting that short-term impacts are “expected

to be slightly negative”). Making a judgment about the level of economic impact that justifies

excluding a closure, however, is beyond this Court’s role. “[T]he proper function of the court is

not to weigh evidence anew,” NRDC, 71 F. Supp. 3d at 61, and it is similarly “forbidden from

substituting [its] judgment for that of the agency.” U.S. Telecom Ass’n v. FCC, 825 F.3d 674,

697 (D.C. Cir. 2016) (citation omitted). The weighing of relevant factors is a judgment left to

the Agency. That CLF would have reached a different conclusion is of little moment under this

standard of review.

       Second, Plaintiff points out that a draft Environmental Impact Statement concluded that

both Alternatives 2 and 3 — which would have closed far more ocean habitat to fishing — could

“likely be considered practicable.” EFH 4177. This early finding gives the Court some pause.

For although the Agency is imbued with significant discretion, that delegation largely lies within

the statutory language to limit actions to those “practicable.” An Agency’s conclusion that an

action is practicable seems to be the conclusion of a discretionary inquiry, rather than one factor

to be weighed in that process. It seems that the Agency would need to provide a compelling

reason to discard an alternative that was both practicable and had a measurably positive effect on

essential fish habitat, provided that the habitat was subject to the adverse effects of fishing.

       Ultimately, however, the document’s draft status dissuades the Court from placing much

weight on it. Absent this document, the Court would uphold the Service’s action in this sub-

region for the reasons already explained. The inclusion of the draft does not upset this decision.

That the record shows some early reticence is of little significance. The Council, certainly, is not

bound to the conclusions it reaches in the draft document, which was prepared well before the




                                                  29
Council selected its preferred alternatives. The Final EIS, which like the draft was prepared by

the Council in cooperation with the Service, supersedes the earlier document. It is thus the

reasoning and conclusions in the final document that serve as the operative portion of the record

in this regard.

        As a final retort, CLF takes issue with the fact that there is no explicit practicability

finding in any of the final documents justifying the Council’s decision and the Service’s approval

of that decision. The Court’s search for any law imposing this procedural requirement, however,

comes up empty. The Service need only articulate a reason for its decision based on relevant

factors and grounded in the facts found in the record. This it has done. Similarly, CLF’s

repeated assertions that it thinks the unchosen alternatives are practicable does not persuade the

Court. It is the Service’s judgment that matters in this respect, not Plaintiff’s.

                        b. Central Gulf of Maine

        Next up is the Central Gulf of Maine, represented in Figure 2. Unlike its eastern

neighbor, parts of this area received habitat protection prior to this Amendment. With some

exceptions, the Habitat Amendment kept in place the prior regime, but altered protection in a

couple of areas and modified the boundaries in another. CLF’s challenge to this region is

twofold. In this Amendment, the Council maintained one region — Cashes Ledge — as a

groundfish closure, a protective measure that diverges in some respects from the habitat closures

that define the other areas. Not re-designating this area as a habitat closure, CLF says, was

arbitrary and capricious. See Pl. Mot. at 34–35. Similar to the Eastern Gulf, it also believes that

an additional area — here, Platts Bank — warranted closure. Id. at 35.




                                                  30
                        Figure 2: Central Gulf of Maine Alternatives




                             i. Cashes Ledge Groundfish Closure Area

       Some background may help to set the stage. Much of the debate turns on a series of

closures surrounding Cashes Ledge, which lies almost due south of the Toothaker Ridge. In

2002, in response to a declining Atlantic cod population — a species within the groundfish


                                               31
fishery — the Service closed a large area surrounding Cashes Ledge to gear capable of catching

groundfish. See EFH 7170. In this Amendment process, the Council considered doing away

with this closure, which would have opened up much of these waters to such fishing. See EFH

6237. Although the Council ultimately opted against this tack, CLF says it should have gone a

step further and re-designated the area encompassed within the groundfish closure as a habitat-

management area. These two types of closures differ some in purpose and application and the

latter, Plaintiff says, could be more protective. The Court now dives into these waters.

       Reduced to its bones, CLF suggests that the administrative record required the Council to

have designated the entire Cashes Ledge as a habitat-management area, instead of merely

maintaining it as a groundfish closure. The building blocks for this argument appear to be as

follows. Plaintiff contends that the Council analyzed the area’s habitat value but then, in

discussing the manner to protect that habitat, pulled a fast one. See Pl. Mot. at 17, 34. The

Council, it says, “assumed the whole area would be protected as a habitat-management area and

closed indefinitely,” when in fact the approved measure was merely a groundfish closure, which,

unlike a habitat closure, is subject to reopening when the stock of the relevant fish population —

here, Atlantic cod — sufficiently rebuilds. Id. at 34; see also id. at 19. Without further

explanation, CLF does not think that the Council has provided a reasoned basis why the

groundfish closure provides enough protection to the underlying habitat. See Pl. Opp. & Reply

at 6. Therefore, Plaintiff says, the Service’s decision to maintain a groundfish closure is

unsupported by the record. Id. at 7.

         The Court reads the record differently. To begin with, to the degree CLF means to

imply that the Council or the Service operated under a misconception about the effects of a

groundfish closure, the record flatly contradicts this claim. In the federal-register discussion of




                                                 32
the Council’s deliberations, the Service explicitly delineated the differences between the two

types of closures. See 83 Fed. Reg. at 15253. Nor is there anything in the record to indicate that

the Council — the expert body charged with recommending fishing restrictions —

misunderstood the effect of a groundfish closure. See, e.g., EFH 6235 (discussing the groundfish

closure).

       The question then becomes whether the Council’s decision to retain a groundfish closure

finds support in the record. Some context helps here regarding the daylight between a habitat

closure and a groundfish closure. In essence, these two measures are different sides of the same

coin. By restricting fishing gears capable of catching groundfish, a groundfish closure seeks to

protect those species directly by limiting their exposure to fishers, thus boosting their

productivity and ensuring a more sustainable population. See Conservation Law Found., 37 F.

Supp. 3d at 240 (“Closed areas ‘protect[ ] a segment of the [fish] stock’ and also ‘specifically

enhance’ those ‘ecosystem and stock characteristics [that] affect groundfish productivity.’”); 82

Fed. Reg. at 46750 (“These goals are focused on enhancing groundfish productivity and

maximizing the societal net benefits from groundfish.”); Pl. Mot. at 13 n.4 (“A groundfish

mortality closure is an area that has been closed to fishing boats or gear capable of catching a

particular species for the purpose of reducing the total catch of that species by the fleet.”).

       The immediate purpose of a habitat closure, on the other hand, is the protection of

vulnerable habitat. But the reason for this protection brings this analysis full circle. As the

Council put it, the “underlying premise” is that “habitats [are] linked to higher survival and/or

growth rates of juvenile fish.” EFH 7808. Protecting such habitats thus can boost “stock

productivity” of aquatic populations. See EFH 7864. This should sound familiar. Importantly,

there is often significant — and sometimes complete — overlap between gears capable of




                                                  33
catching groundfish and the mobile bottom-tending gears often prohibited in habitat closures. In

this case, the difference between a groundfish closure and a habitat closure — i.e., that protection

of habitat is not the primary goal of a groundfish closure — is largely academic. See Pl. Mot. at

13 n.4 (noting that a groundfish closure “is not closed for habitat protection purposes, although

the benthic habitats do benefit from the absence of fishing gear damage”). In practice, this

distinction between the two primary types of closures in the Cashes Ledge area reveals little

difference, with one exception discussed below.

       The Court, consequently, finds no prohibition on employing a management tool

originally developed for another purpose to support a habitat goal. CLF’s abstract contention

that the area should be protected “for its habitat value” — as opposed to, presumably,

groundfish-rebuilding purposes — finds no success here absent some concrete difference

between the two closures. And, as CLF concedes, both restrict “virtually the same fishing gears”

in the short term. See Pl. Opp. & Reply at 6. Nor does the Court see any other categorical

reason that the Service cannot rely on the effect of a groundfish closure for its effect on habitat.

See 83 Fed. Reg. at 15242 (noting habitat value of groundfish closure). While it is certainly true

that some other types of fishing restrictions “do not necessarily” satisfy the aims of protecting

habitat, see Oceana, 2005 WL 555416, at 33, there is almost complete overlap here.

       Plaintiff does point to one key difference. It is temporal: the groundfish closure will be

re-evaluated should cod populations improve and may be scrapped, while a habitat closure would

not be subject to this process. For two reasons, the delta between this process and a hypothetical

HMA designation is small. For one, habitat measures themselves are subject to periodic review

— in this case, every ten years. See 50 C.F.R. § 600.815(a)(10); 83 Fed. Reg. at 15276. Second,

as the Government points out, the Council will have to grapple with the effects on habitat of any




                                                 34
decision to remove the groundfish closure in response to a rebuilt stock. See Def. Opp. & Mot.

at 25. This is because that decision would come with an amendment to the groundfish FMP,

which itself must comply with the EFH provision. See 16 U.S.C. § 1853(a). In approving the

Habitat Amendment, the Service explicitly acknowledged this requirement. If the “Council

[were to] decide in the future to remove the fishing restrictions in response to the full recovery of

Gulf of Maine cod,” the Service said, it “would need to consider how the changes minimize the

adverse effects of fishing on EFH to comply with the Magnuson-Stevens Act.” 83 Fed. Reg. at

15253.

         If that is all true, Plaintiff retorts, and the existing groundfish closure provides sufficient

ancillary habitat protection, then how can the Council’s action regarding Fippennies Ledge be

explained? See Pl. Opp. & Reply at 7, 10. Some brief explanation may help to place this

question in context. The Habitat Amendment established a new habitat-management area —

Fippenies Ledge HMA — which the Council closed to all mobile bottom-tending gear. See 83

Fed. Reg. at 15242. This HMA, however, lies wholly within the larger groundfish closure. See

EFH 7813. CLF’s point thus appears to be that, if a groundfish closure sufficed to protect the

rest of the habitat in the area as the Government contends, then surely the same would be true of

Fippennies Ledge, rendering the Council’s action redundant. See Pl. Opp. & Reply at 7, 10. The

Government has an obvious response: should the Council later remove the groundfish restriction,

then Fippennies Ledge, home to especially vulnerable habitat, would continue to warrant

protection. See Def. Opp. & Mot. at 25–26.

         But, Plaintiff rejoins, does this same theory not apply to the rest of the closure? See Pl.

Opp. & Reply at 7, 10. Asked another way, if the Council thinks the whole area warrants

protection now, would it not still warrant protection if the cod population rebuilds? This




                                                    35
argument falters in its premise and logic. For one, it is not clear that the Council ever concluded

that the level of protection offered by the closure was necessary for EFH minimization. The

Service read the Council’s decision as concluding that it needed to keep the closure for

groundfish purposes, and the effect on EFH protection, although welcome, was mostly a bonus.

See 83 Fed. Reg. at 15242 (noting that although groundfish closure maintained to “support[] the

goals and objectives of improving groundfish productivity,” it “will also ensure that a more

diverse array of bottom habitats that support a greater variety of species remain protected”). The

Court sees nothing irrational in this reading.

       Further, the record is rife with reasons that the Fippennies Ledge HMA may warrant a

higher level of protection than the rest of the seabed in the groundfish closure. The key

difference between the two closures, readers will remember, is that the groundfish closure’s

protection may be re-evaluated earlier than that for Fippennies Ledge — i.e., if cod populations

bounce back before the Council reviews HMA designations. A varying level of habitat

vulnerability between the two areas would explain this disparate treatment. The record so

provides. While the management areas in the region consist of “higher vulnerability” substrate,

the rest of the Cashes Ledge Groundfish Closure Area is an exception. See EFH 6222. It is

characterized by a “mix of shallow coarse sediment . . . around a central mud basin,” which

results in lower habitat vulnerability. Id. Conversely, the ledge and bank features — those

subject to the current HMAs — are “among the most highly vulnerable in the sub-region.” EFH

6235. Given the differences in habitat vulnerability pointed out by the Council, the Court

concludes that the administrative record supports the Service’s decision.




                                                 36
                               ii. Platts Bank

       Cruising northwest from Cashes Ledge, the Court next arrives at the dispute concerning

Platts Bank. This one is reminiscent of earlier challenges discussed. The Council rejected a

habitat closure in Platts Bank based largely on economic impacts on fishing communities, and

the Service approved this move. Because Plaintiff offers no contention that it considered an

improper factor — or, more accurately, no contention unresolved by the Court’s conclusion

about what the MSA requires — the nature of judicial review largely limits CLF, once again, to

contending that the record cannot support the conclusion. On this count, it again falls short. The

Court will run through the Agency’s reasoning before addressing any lingering rejoinders.

       In approving the Council’s decision not to implement a closure in Platts Bank, the

Service relied on its “concern regarding the displacement of current fishing and the economic

impact to a sub-set of the fleet.” See 83 Fed. Reg. at 15260. CLF’s challenge is straightforward.

It contends that this determination about the adverse economic impacts is unsupported by the

record. As evidence, it maintains that the “actual practicability analysis” concluded that the

economic impact on fishers “if those Platts Bank areas were closed would be ‘relatively

marginal/negligible’” and might even “be beneficial to fishers” in the short term. See Pl. Mot. at

35 (citing EFH 6371, 7840).

       Plaintiff misreads the record. The reference to “relatively marginal/negligible” harms, as

well as the benefit to fishers, does not refer to the effect of closing Platts Bank alone. As noted

earlier, the Council combined various permutations of new or modified closures in formal

alternatives, for which it then conducted a comparative analysis. Here, the reference is to the full

suite of changes embodied by one of these alternatives — Alternative 3 — which also consists of

modifying the boundaries on the Jeffreys Bank and Cashes Ledge habitat areas, designating new




                                                 37
management areas on Ammen Rock and Fippennies Ledge, and, importantly, doing away with

Cashes Ledge groundfish closure. See EFH 6370–71. Given that this Alternative would open

significant square mileage of ocean to fishing, the conclusion that the Alternative in total might

have some economic benefit is hardly surprising. See EFH 6239.

       The analysis unique to Platts Bank, conversely, directly supports the Service’s

conclusion. In 2013, one of the Council’s teams reported that scallop fishing was occurring on

Platts Bank. See EFH 6360. After further investigation, it discovered that a small number of

individuals were responsible for a large portion of the scallop dredging in the area. Specifically,

five individuals accounted for 90% of the revenue and 65% of the trips to the region. Id. The

sum of the revenue potentially displaced by the closure was significant to those fishers: scallop

fishing in the Platts Bank region accounted for nearly 40% of an average fishing trip’s revenue.

See EFH 6370. From these numbers, the Council determined that closing Platts Bank would

“have a large impact on fishing vessels from the midcoast Maine area.” EFH 6371–72. “These

vessels,” the Council concluded, “are highly dependent on groundfish in these areas.” See EFH

6372. The Service’s view that the Council’s decision rested on the adverse “economic impact to

a sub-set of the fleet” is thus amply supported by the administrative record. See EFH 55745.

       Not yet content, CLF in its Reply brief returns to some of the same arguments the Court

found unpersuasive in the earlier discussion of management measures taken in the Eastern Gulf

of Maine. It reiterates its position that because the Council determined that the full Alternative

— which, again, includes eliminating the groundfish closure and a number of other changes —

would not result in significant economic hardship, the Council was bound to determine that the

option was practicable and then bound to implement it. Again, this misses the distinction

between the impact of the full Alternative 3 and the impact of Platts Bank alone. Even setting




                                                 38
this point to one side, CLF still comes up empty. As the Court has already explained, CLF’s line

of reasoning both confuses the MSA’s mandate and usurps the Agency’s role in balancing

complex factors. Finally, CLF also points to the draft document in which the Council tentatively

concluded that the full Alternative “appears to be moderately practicable.” EFH 4178; see also

Pl. Opp. & Reply at 10. For the reasons the Court rejected a similar argument earlier, it finds it

no more persuasive this time around. It also notes that even if the Agency concluded that it

would be practicable to implement the full suite of options embodied by that Alternative, it does

not necessarily follow that the same conclusion applies to closing Platts Bank alone — i.e.,

without also opening up other areas to fishing simultaneously.

       In sum, the Agency’s line of reasoning is apparent. It is reasoning with which Plaintiff

may not agree, but that disagreement does not render it irrational. See State Farm, 463 U.S. at 43

(holding that agency is required only to “articulate a satisfactory explanation for its action

including a rational connection between the facts found and the choice made”).

                       c. Western Gulf of Maine

       This expedition through the waters of the Gulf of Maine is nearly complete. The final leg

of the Court’s trip takes it to the Western Gulf of Maine, an area that lies in the broad swath of

water south of Portland and east of Boston and is represented in Figure 3. The Service’s

approval of two specific changes serves as the entrée for the Court’s discussion of this region.

First up are two overlapping management areas called, uninventively, the Western Gulf of Maine

Habitat Closure Area and the Western Gulf of Maine Groundfish Closure Area. Prior to this

Amendment, the northern, western, and southern boundaries of these two areas overlapped, but

the eastern boundary of the groundfish closure extended some miles beyond that of the habitat

closure. See EFH 7814. The Habitat Amendment modified the former to align with the latter —




                                                 39
i.e., moved westward the groundfish closure’s eastward boundary, thus reducing by roughly 25%

the area covered and opening up those waters to fishing. See 83 Fed. Reg. at 15246. Plaintiff,

understandably, is not a fan of this action. The Council also considered but rejected establishing

a new management area called the Bigelow Reserve closer to the coast. CLF believes that its

failure to do so was a mistake. The Court takes each contention in turn.

                        Figure 3: Western Gulf of Maine Alternatives




                                                40
                               i. Groundfish Closure Area

       Start with the change to the Western Gulf of Maine Groundfish Closure Area. The

Service approved this decision because the “bottom habitats just outside the eastern boundary of

the current groundfish closure are primarily deeper, low vulnerability mud habitats.” 83 Fed.

Reg. at 15253. Allowing groundfish-fleet access into these “productive fishing grounds” would

thus have “approximately the same level” of impact on groundfish resources, but in a “less

costly, more practicable way.” Id. Plaintiff’s attack here is straightforward and reminiscent of

its prior arguments. The Service’s conclusion, it says, is not supported by the administrative

record. To vet this claim, the Court first runs through the Agency’s analysis before once again

diving into the record’s cavernous waters.

       In determining that the changes to the groundfish closure complied with the MSA’s

directive, the Service weighed both the habitat value of protecting the seabed and economic

objectives. Compared with the seabed that remained protected, the five-nautical-mile-wide

stretch opened in the Amendment consists of “primarily deeper, low vulnerability mud habitats.”

Id.; see also id. at 15246 (“[T]he area remaining closed has more vulnerable habitat than the area

being opened.”). This habitat variation meant that, even after opening up this swath to fishing,

the smaller closure would deliver “approximately the same level” of protection, see id. at 15253,

“albeit slightly less beneficial than the status quo.” Id. at 15246. Turning to the other side of the

scale, the Service concluded that the Amendment to the closure provided some economic

benefits to fishers. “Allowing the groundfish fleet into [these] productive fishing grounds,” it

said, would be “less costly.” Id. at 15253. Opening up these waters, while retaining the full

habitat closure, the Service thus concluded, would constitute a “more practicable way” to protect

against the adverse effects of fishing. Id. Along similar lines — although admittedly lacking in




                                                 41
some of the nuance evident elsewhere in the Service’s analysis — the Record of Decision

summarizes the change as “maintain[ing] the same positive impacts on habitat and groundfish

resources as the existing closures, with the same economic benefits.” EFH 8919.

       CLF’s contention is that the record shows that the larger area has superior habitat

benefits, while resulting in similar economic consequences. See Pl. Mot. at 36. From this

premise, it concludes that the only rational decision was for the Service to retain the full

groundfish closure. Id. at 36–37. The Court has already rejected Plaintiff’s weighing of the

factors considered. This deficiency aside, the record is again CLF’s foe on this front.

       The Court’s perusal of this tome finds fertile ground for the Service’s determination. The

Council, too, determined that the “eastern sliver” of the Western Gulf of Maine Closure Area

consisted of less vulnerable habitat. See EFH 6254. Unlike the adjacent ledge and bank features

to the west, this sliver is “relatively deep and muddy” and “likely less vulnerable to impact than

nearby structured habitats,” which remain protected. See EFH 6256. The trawl vulnerability and

substrate maps generated by SASI’s analysis of the substrate corroborate these determinations.

See EFH 6246. As CLF points out, it does appear that this sliver contained one “shallow

feature,” an oceanic area with the seemingly incongruous name of Wildcat Knoll. See Pl. Opp.

& Reply at 17 (citing EFH 6254); see also EFH 6257 (noting that Wildcat Knoll consists of

gravel habitat). Even so, the Court does not think that the existence of one relatively small

feature within the broader area so disturbs the Council’s finding that the full area consists of less

vulnerable habitat so as to render its decision irrational.

       The same is true of the economic side of this equation. The preferred alternative, which

would “[s]hift[] the boundary west by approximately five nautical miles[,] could reduce steam

times by an hour or so per day” for the area’s fishers. See EFH 6385. For reasons related to the




                                                  42
cod-catch rate in the area, the Council also found that “there is some benefit to opening [these]

areas . . . to fishermen.” EFH 6385. Although present, the Council — as the Service recognized

— did not find the magnitude of these economic benefits overwhelming. Rather, they would

“likely” fall somewhere along a spectrum from “small to negligible.” Id.

       With the decisions supported in the record, CLF next attacks the Service’s calculus. It

contends that keeping the full groundfish closure off limits was “practicable”; because that

option would “produce[] superior beneficial EFH results,” the Service was thus required to

conclude that the Council’s decision ran afoul of the MSA. See Pl. Opp. & Reply at 11. Once

again, this mode of argument comes up empty, for reasons that have now been rehearsed

seemingly ad infinitum in this Opinion. It is precisely the weighing of relevant factors that falls

to the expertise of the Agency. This Court will not accept CLF’s invitation to substitute its

judgment. See U.S. Telecom Ass’n, 825 F.3d at 697.

       To the degree CLF contends that the Service did conclude this option to be practicable

based on the 2014 draft document, see Pl. Opp. & Reply at 11, the Court does not ascribe to it

the weight Plaintiff urges for the reasons already mentioned.

       That being said, the Court is not blind to the oddity of this situation. The Council

undertook this Amendment process with the stated goal of minimizing to the extent practicable

the adverse effects of fishing on habitat and then, in the Western Gulf of Maine, opted for an edit

to existing management measures that reduced square mileage of waters closed to fishing. But,

consistent with the Court’s earlier analysis, it would have little difficulty upholding this suite of

management closures had there been fewer or no pre-existing restrictions. And CLF has not

provided, nor has the Court been able to independently draw up, any good reason why a different




                                                  43
initial condition should change the discretion afforded to the Secretary in balancing the factors

associated with a particular measure.

                              ii. Bigelow Bight

       With that, the Court turns to the final challenge under the MSA: Bigelow Bight. This one

need not be long. The Service approved the Council’s recommendation to forgo this closure

because of the economic impacts that would ensue. See 83 Fed. Reg. at 15253. CLF again says

that the record does not support the result. The Court, nonetheless, has little problem finding the

rational line between the facts found there and the Agency’s action.

       The Service offered the following rationale in approving the Council’s determination:

“NFMS agrees with the Council’s determination that they would incur unacceptable costs to the

industry, particularly the inshore groundfish fishery and are, therefore, impracticable.” Id.

Ample support exists in the record for this conclusion. The Council found that a “diverse, and

relatively stable, assemblage of fishing gears” was used in the area. See EFH 6390. The

consequences of closure would be broad ranging, as it would be felt “across all commercial gear

and recreational fleet[s],” and “from Maine to Massachusetts.” EFH 6392. More specifically, a

restriction on mobile bottom-tending gear would affect over one million dollars in revenue,

according to data collected over a three-year period. See EFH 6391. The harm would not be

distributed equally. The shrimp fishery would likely be disproportionately affected, see EFH

6392–93, as would “smaller vessels that are not able to adapt and fish further offshore.” EFH

6396. These vessels would be “highly impacted.” EFH 6394. Nor would the harm be

geographically distributed. Rather, “the impact on New Hampshire fishermen in particular is

likely to be acute.” EFH 6391.




                                                44
       But wait, says CLF: there may be long-term benefits to fishers if the groundfish stock

improves, even if they take a short-term hit. See Pl. Mot. at 38. Plus, CLF contends, the short-

term consequences are not that bad: the Council concluded that for some options, they would

only be “moderately” negative for some fishers, and even moderately positive for others. See Pl.

Mot. at 38.

       By now, readers can likely anticipate the Court’s response. For one, nothing in the MSA

requires the Service to prioritize long-term over short-term consequences in weighing the

importance of adverse economic impacts. Second, CLF’s view as to the significance that should

be placed on the magnitude of the economic harm bears little fruit in such a review. The fact that

the Service plainly has a rational basis for its determination supported by facts found and

explained in the record, even if its conclusion is not the one CLF prefers, is sufficient to uphold

its action. See State Farm, 463 U.S. at 43. The proper balancing of appropriate factors is within

the province of the Secretary. Third, and finally, CLF’s characterization of the administrative

record is suspect. In the portions of the record it cited, the only short-term positive benefits

accrue to one certain category of fishers for reasons entirely irrelevant to a potential closure on

Bigelow Bight. Rather, those benefits accrue because other aspects of the alternative under

consideration would remove fishing protections in areas frequented by these fishers. See EFH

6394 (“The access to the northern part of the Western Gulf of Maine closure may have positive

social impacts on larger vessels.”); EFH 6396 (“Alternative 5 is expected to induce moderate

positive economic benefits to the gillnet and longline fisherman, by opening currently closed

areas to fishing and decreasing interactions between static and commercial mobile gear.”). The

Service’s approval of a Plan that does not provide protection measures in Bigelow Bight thus

complies with the MSA. And with that, Plaintiff’s last MSA-related domino falls.




                                                 45
                                         *       *       *

       This lengthy exposition of Plaintiff’s MSA challenges ultimately results in a simple

conclusion. The Government prevails. In arriving at this outcome, the Court offers no comment

on the policy wisdom of the Service’s Amendment. Its role does not extend so far. Indeed, it

merely finds that the Agency has articulated a satisfactory line of reasoning based on facts in the

record. That is sufficient.

       B. NEPA Claim

       Next up is CLF’s challenge under the National Environmental Policy Act, better known

by the acronym NEPA. As best the Court can tell, Plaintiff’s attack is launched on two fronts.

First, it believes that the Final Environmental Impact Statement (FEIS) fails to consider a

reasonable range of alternatives, as NEPA directs. See Am. Compl., ¶¶ 113–22. Second, CLF

takes issue with the Agency’s decision to delay consideration of coral-protection measures. Id.,

¶¶ 123–29. After outlining the legal framework that governs these challenges, the Court takes on

each separately.

                   Legal Framework

       NEPA has two aims: first, it “places upon an agency the obligation to consider every

significant aspect of the environmental impact of a proposed action,” and second, “it ensures that

the agency will inform the public that it has indeed considered environmental concerns in its

decisionmaking process.” Balt. Gas & Elec. Co. v. NRDC, Inc., 462 U.S. 87, 97 (1983) (citation

omitted). NEPA’s requirements are “procedural,” requiring “agencies to imbue their

decisionmaking, through the use of certain procedures, with our country’s commitment to

environmental salubrity.” Citizens Against Burlington, Inc. v. Busey, 938 F.2d 190, 193–94

(D.C. Cir. 1991). Importantly, “NEPA does not mandate particular consequences,” id. at 194,




                                                46
and courts are discouraged from substituting their own policy judgments for that of the agency.

See N. Slope Borough v. Andrus, 642 F.2d 589, 599 (D.C. Cir. 1980); see also Marsh v. Or. Nat.

Res. Council, 490 U.S. 360, 378 (1989). “NEPA merely prohibits uninformed — rather than

unwise — agency action.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 351

(1989). Agency actions with adverse environmental effects can thus be NEPA compliant where

“the agency has considered those effects and determined that competing policy values outweigh

those costs.” Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 191 (4th Cir. 2009)

(citations omitted).

       Under NEPA, an agency must prepare an Environmental Impact Statement for any

proposed major federal action “significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(2)(C). The approval of FMPs and amendments to FMPs are considered major

federal actions within the meaning of NEPA, see Oceana, 831 F. Supp. 2d at 101–02, and the

Council, in cooperation with the Service, prepared an EIS here. See EFH 6158. In an EIS, the

agency is required to “take a ‘hard look’ at the environmental consequences before taking a

major action.” Balt. Gas, 462 U.S. at 97 (citations omitted). An EIS must detail the

environmental impact of the proposed action, any adverse effects, alternatives to the proposed

action, the relationship between the short-term uses and the long-term effects, and any

irreversible commitments of resources. Id. at 89 n.1; see also Fund for Animals v. Hall, 777 F.

Supp. 2d 92, 96 (D.D.C. 2011).

                   Range of Alternatives

       With CLF’s first cast into NEPA’s waters, it contends that the FEIS came up short on one

of these latter requirements: the statutory command to consider “alternatives to the proposed

action.” 42 U.S.C. § 4332(C)(iii); see also Pl. Mot. at 40–43; Pl. Opp. & Reply at 20–23; Am,




                                               47
Compl., ¶¶ 113–22. This dispute appears limited to the Agency’s actions in the Western Gulf of

Maine. See Am. Compl., ¶¶ 113–22. As the Court will explain in a minute, baked into this

contention are two sub-issues — namely, that the Agency’s choices are unreasonable because,

first, it opted not to consider several viable alternatives, and second, the range of alternatives

analyzed is unjustly skewed toward no action. To properly tackle these contentions, the Court

starts with the applicable law.

                       a. Set Up

       Both NMFS regulations and case law in this circuit expand on NEPA’s demand that an

agency consider alternatives to its proposed action. This alternatives analysis is the “heart of the

environmental impact statement.” 40 C.F.R. § 1502.14. Presenting the alternatives in

“comparative form,” the agency must “[r]igorously explore and objectively evaluate all

reasonable alternatives.” Id. § 1502.14(a). Central here is the proper scope of “reasonable

alternatives.” As the D.C. Circuit has pointed out, the words “reasonable” and “alternative” are

not “self-defining”; they mean little without “reference to something else.” City of Alexandria v.

Slater, 198 F.3d 862, 867 (D.C. Cir. 1999) (citation omitted). That court has thus offered some

guidance to chart a course for reviewing courts.

       The upshot of this guidance is a two-step inquiry. For reasons that will be clear in a

minute, the first step is to determine whether the agency’s objectives in its action are reasonable.

Id. If the agency “look[s] hard at the factors relevant” in molding its objectives, then they will

generally be upheld. Theodore Roosevelt Conservation P’ship v. Salazar, 661 F.3d 66, 73 (D.C.

Cir. 2011) (alteration in original) (citation omitted). This leeway, however, is not limitless.

Objectives are “unreasonably narrow” if they “compel[] the selection of a particular alternative.”

Id.




                                                  48
       If the objectives pass muster, they serve as the needed reference for the court’s evaluation

of the range of alternatives, which serves as the second step of the inquiry. The court evaluates

the “agency’s choice of ‘reasonable alternatives’ . . . in light of the objectives of the federal

action.” City of Alexandria, 198 F.3d at 867. It is thus “[t]he goals of an action” that “delimit

the universe of the action’s reasonable alternatives,” Theodore Roosevelt Conservation P’ship,

661 F.3d at 72 (alteration in original) (citation omitted), rather than “any particular number of

alternatives considered.” Friends of Capital Crescent Trail v. Fed. Transit Admin., 877 F.3d

1051, 1063 (D.C. Cir. 2017). If “it would be reasonable for the agency to conclude that [an]

alternative does not bring about the ends of the federal action,” then it can properly exclude that

alternative from consideration. See City of Alexandria, 198 F.3d at 867 (citation omitted).

Along similar lines, the scope of reasonable alternatives “must be moored to ‘some notion of

feasibility.’” Citizens Against Burlington, Inc., 938 F.2d at 195 (quoting Vermont Yankee

Nuclear Power Corp. v. NRDC, Inc., 435 U.S. 519, 551 (1978)). The agency’s choices “cannot

be found wanting simply because [it] failed to include every device and thought conceivable.”

Vermont Yankee, 435 U.S. at 551; see also 43 C.F.R. § 46.420(b) (“Reasonable alternatives . . .

includes alternatives that are technically and economically practical or feasible and meet the

purpose and need of the proposed action.”).

       It is surely no surprise to learn that judicial review at both steps is deferential.

Reasonableness serves as the cornerstone of a reviewing court’s concern. See Nevada v. Dep’t

of Energy, 457 F.3d 78, 93 (D.C. Cir. 2006). It does not substitute its own policy judgments for

that of the agency. See N. Slope Borough, 642 F.2d at 599. This inquiry thus involves

“considerable deference to the agency’s expertise and policy-making role.” City of Alexandria,




                                                  49
198 F.3d at 867. A court must also be mindful of not “transform[ing] a procedural statute into a

substantive one.” Id.

       The Court begins, as it must, with determining whether the Service “reasonably defined

its objectives for this action.” Theodore Roosevelt Conservation P’ship, 661 F.3d at 73. Luckily

for the tiring reader, the Court has largely resolved this inquiry already when it concluded that

the Service’s goals and objectives were reasonably tethered to the MSA’s command. See supra,

Section III.2.a. Only a few more words on this point are needed.

       The Council adopted ten goals followed by fourteen objectives. See EFH 7851–52.

These two categories are related; each objective “map[s] to 1 or more of the Amendment’s goals

and provide[s] more specific guidance on how to achieve that goal.” 82 Fed. Reg. at 46750.

Although the Court will spare readers a recounting of all 24 points, a few bear mentioning. Most

importantly, the Agency sought to “[i]dentify and implement mechanisms to protect, conserve,

and enhance the EFH of those species managed by the Council to the extent practicable.” EFH

7851 (Goal 4). This goal hews closely to the governing regulations and statute. In order to

implement it, the Council articulated several objectives, including to “[m]odify fishing methods”

and “[s]upport creation and development of fish habitat where appropriate and when increased

fishery resources would benefit society.” Id. (Objectives E, G). Much for the reasons already

discussed, the Court has little trouble concluding that the Council’s objectives — both those

mentioned here explicitly and those not — sufficiently consider the relevant factors to pass

muster under the rule of reason.

       The alternatives come next. In developing this suite of options, the Council employed the

same approach everywhere. Across each sub-region, Alternative 1 was a “No Action”

alternative, meaning that the Council evaluated the effects of maintaining the existing habitat and




                                                 50
groundfish measures in place, whatever they were. See EFH 7160. Alternative 2 removed all

year-round closures. See EFH 7161. Alternatives 3 and up then consisted of various

combinations of new or modified habitat-management areas. Id. In the Western Gulf of Maine,

for example, the Council considered eight total alternatives. See EFH 6254–69.

       CLF takes no issue with the depth of analysis for each named alternative performed by

the Council and approved by the Service. Rather, it thinks that the Council’s consideration of

alternatives was incomplete for two reasons. First, it challenges the Council’s decision to reject

various alternatives without comprehensive analysis. Second, Plaintiff contends that the range of

alternatives in the Western Gulf of Maine is unreasonable because it skews in one direction —

namely, toward limited habitat protection. See Pl. Mot. at 39; Am. Compl., ¶¶ 113–22.

                       b. Rejected Alternatives

       The Court first addresses Plaintiff’s unhappiness with the rejected alternatives. For the

sake of clarity, a quick note about this process may be worthwhile. Agencies abandon

alternatives at two different stages. First, the agency must decide which alternatives it will

subject to in-depth review. At this step, it may choose not to go forward with some alternatives

proposed by its members or other stakeholders. Practicality demands this step; an agency cannot

be expected to conduct a comprehensive analysis of every conceivable variation to its proposed

action. The governing regulations thus permit summary rejections, provided the agency “briefly

discuss[es] the reasons for their having been eliminated.” 40 C.F.R. § 1502.14(a). Second, once

it has delineated the universe of alternatives, the agency performs the comparative analysis that

lies at the “heart” of the EIS of those remaining alternatives. Id. § 1502.14. The alternatives the

agency opts not to implement are thus also rejected, although in a slightly different sense. In this

challenge, Plaintiff takes issue with the Council’s decision to abandon alternatives at the first




                                                 51
stage. Said otherwise, CLF thinks that various alternatives should have made it to the in-depth

review process.

        To evaluate this claim, the Court starts with the facts. In the Western Gulf of Maine, the

Council opted against comprehensively analyzing the impacts of several potential habitat-

management areas proposed by one of its teams. See EFH 4424; Pl. Mot. at 21–22, 41; Pl. Opp.

& Reply at 20–21. It provided several reasons for this decision. First, considerations about

adverse economic impacts on fishing communities drove its rationale, including “extreme[]

concern[] about the potential economic impacts” of a particular proposed closure. See EFH

7265. More generally, the Council noted that it “preferred to work with refinements to areas

already managed, as opposed to additional areas.” EFH 7264.

        There can be little doubt that these are valid reasons for rejecting alternatives. CLF, it

should be noted, does not contend that anything about the nature of the Council’s rationale is

inherently inadequate. It concedes, in fact, that “any one of these reasons might have supported

the elimination of some of [the] alternatives,” Pl. Mot. at 41, and may “ultimately have been

meritorious.” Pl. Opp. & Reply at 21. Its primary point, rather, is that NEPA bound the Council

to provide an in-depth comparative analysis of each one, rather than rejecting these particular

alternatives prior to that process.

        The Court disagrees. As a general matter, it would be untenable for the Council to have

to consider every alternative in the broad Gulf that could have some possible positive impact on

habitat. The number of permutations is colossal. As the Supreme Court put it, agency’s choices

“cannot be found wanting simply because [it] failed to include every device and thought

conceivable.” Vermont Yankee, 435 U.S. at 551. The alternatives the Agency chose to

comprehensively analyze fall within the numerous “judgment calls” and “line-drawing




                                                 52
decisions” that “are vested with the agencies, not the courts.” Coal. on Sensible Transp., Inc. v.

Dole, 826 F.2d 60, 66 (D.C. Cir. 1987). By providing a “brief[]” explanation of its rationale, the

Council satisfied its responsibilities under NEPA. See 40 C.F.R. § 1502.14(a).

       Moving to the grounds offered by the Council, the Court similarly finds them to be valid

reasons to reject an alternative prior to conducting a comprehensive review. The Agency’s goals

and objectives, mimicking the statutory command, limit conservation measures to those

“practicable” and “appropriate.” EFH 7851. It is thus “reasonable for the agency to conclude”

that alternatives with certain economic impacts would not “bring about the ends of the federal

action.” City of Alexandria, 198 F.3d at 867 (citation omitted). That is not to say, however, that

it would be reasonable to reject out of hand every alternative that might have adverse

consequences. But that is plainly not what happened here. Some of the alternatives the Council

chose for detailed analysis themselves had the potential for adverse economic impacts; many

were ultimately rejected on these grounds. See, e.g., EFH 6392 (noting adverse economic

impacts of potential Bigelow Bight closure).

       The same is true for the Council’s preference “to work with refinements to areas already

managed.” EFH 7264. Had it only considered refinements, rather than evaluating any new

protection, the Court might view such a limited universe of alternatives with considerable

skepticism. But again, that is not what the Council did. In all sub-regions, it performed a

detailed alternatives analysis for areas that included new habitat-management areas. In this

situation, the Court finds it perfectly reasonable to consider a preference for refining current

areas. The myriad “line-drawing decisions” and “endless series of judgment calls” inherent these

actions are left to the agency. See Coal. on Sensible Transp., Inc., 826 F.2d at 66.




                                                 53
                       c. Reasonableness of Range

       Even if it was reasonable to reject particular alternatives, CLF still has a bone to pick

with the ones that remain. In the Western Gulf of Maine, it says, the surviving alternatives are

unreasonably skewed in one direction: no alternative analyzed increases the amount of habitat

protected from fishing relative to the status quo. See Pl. Mot. at 41–42; Pl. Opp. & Reply at 21–

23. As the Court will explain, this argument appears to rest on three premises. Because the

Court ultimately disagrees with each one, it also finds Plaintiff’s conclusion wanting.

       First is CLF’s assertion that the Service did not consider increases in EFH protection

relative to the status quo. A factual nuance appears critical. As a careful reader will remember,

the alternatives considered — with the exception of the “no action” and no-closure alternatives

— are combinations of various new and modified habitat-management measures. Consistent

with Plaintiff’s position, the alternative that covers the maximum square mileage in the Western

Gulf of Maine is the “no action” alternative. See EFH 6244. That is not to say, however, that

the Council considered no new habitat measures. It plainly did. In the Western Gulf, it

considered a new management area in Bigelow Bight, an area that, had it been adopted with no

other changes to the status quo, would have increased the square mileage of habitat protection by

over 50%. See EFH 6244. When organized into formal alternatives, however, the Council

combined this new addition with modifications to other existing management areas that, on net,

decreased the square mileage protected. See EFH 6241, 6244. This factual distinction gives rise

to the first premise underlying CLF’s argument. Its assertion that the Service failed to analyze

options that increase the geographic scope of habitat protection thus rests on the premise that this

formal organization of options into alternatives is meaningful. For if it is not, then the Service

clearly considered the impact of significantly expanding habitat protection.




                                                 54
       Ultimately, the Court doubts that the formal organization of habitat measures into

alternatives is all that significant under the particular facts of this case when compared to the

substance of the management areas within each alternative. For one, the Council’s analysis of

each alternative was not necessarily holistic with respect to the full suite of measures. Rather, it

analyzed the pros and cons of each individual management area included separately. And when

the Council considered a management area in an alternative that had already been analyzed

earlier, it merely directed readers to that earlier section. See, e.g., EFH 6260 (“The Large

Bigelow Bight area is discussed above.”). Only in the very end of each discussion did it

qualitatively sum these impacts to develop a recommendation on the alternative as a whole.

Further, if the Agency’s options were limited to choosing or rejecting an alternative in toto,

perhaps the formal permutation would have some significance. But this clearly was not the case.

In no sub-region of the Gulf of Maine did the Council recommend adopting any particular formal

alternative in full; in each area, it recommended combining options from each. Combining the

“no action” alternative (Alternative 1) with the Large Bigelow Bight option in Alternative 3 was

thus an available choice, which would have increased the geographic scope of habitat protection

by over 50%. For this reason, the Court does not think it wholly accurate to say that the

Agency’s EIS does not consider options that increase the square mileage of EFH protection

relative to the status quo in the Western Gulf of Maine.

       In that last sentence lies CLF’s second premise: that the appropriate baseline of

comparison is the status quo. Said another way, Plaintiff’s worry that the Service has confined

itself to “one end of the spectrum of possibilities,” see Oceana, 384 F. Supp. 2d at 240, depends

on where the midpoint of that spectrum lies. The Court does not share CLF’s confidence that the

status quo must be that midpoint. The Council’s central purpose in undertaking this amendment




                                                 55
process, as everyone here agrees, was to ensure that the management measures in its jurisdiction

minimized, to the extent practicable, the adverse effects of fishing on habitat. See 76 Fed. Reg.

at 35408; Pl. Mot. at 2; Def. Opp. & Mot. at 4–5. Any reasonable range of alternatives therefore

must clearly include differing levels of EFH protection. It is not at all clear, however, why the

presence of pre-existing management areas in a particular sub-region would constitute the new

midpoint. Analyzing the Service’s decision under the “rule of reason,” as it must, the Court

finds it reasonable for the Agency to conclude that the goals of its action did not require it to so

shift the consideration of the alternatives. See Theodore Roosevelt Conservation P’ship, 661

F.3d at 73.

       Third and finally, CLF asserts that the reasonable range of alternatives should be defined

in terms of geographic size of protected habitat. The Court believes this to be unduly

constraining. As the record indicates, the geographic extent of an area, although an important

factor, is not the sole driver in the level of habitat protection. While the “size of a particular

management area is [a] contributing factor in terms of the positive benefits it may provide,”

larger areas may also “contribute to more displacement of fishing effort,” thus negatively

affecting other habitat outside of the protected region. See EFH 6201. The magnitude of

protection also depends heavily on the underlying vulnerability of the area to impact from fishing

gears. Id. Similarly, providing for additional restrictions on gear usage would also increase the

amount of protection irrespective of the size of the geographic area. For these reasons, this Court

agrees with other courts in this district that the “range of alternatives as defined in terms of EFH

protectiveness [] encompass[es] much more than the simple percentage of closed areas.”

Oceana, 384 F. Supp. 2d at 240 (quoting Oceana, 2005 WL 555416, at *34).




                                                  56
       In the end, the decisions that CLF challenges entail the type of line-drawing exercises

properly entrusted to the Agency’s discretion. The Court sees nothing unreasonable in the

Council’s analyses of alternatives. That dooms Plaintiff’s claim here.

                       d. “Rubber Stamp” Argument

       Before moving on, one other issue merits a brief discussion. Peppered through Plaintiff’s

brief are suggestions that the Court should fault the Service for not having performed its own

NEPA analysis apart from that conducted by the Council. It criticizes the Agency for having

“rubber stamped” the Council’s analysis and for not having offered any rationale “beyond that

proffered by the committee itself.” Pl. Opp. & Reply at 20; Pl. Mot. at 39. To the degree CLF

intends these assaults as a stand-alone challenge to the Service’s action, they fail thrice over.

First, the Complaint makes no mention of any such claim and, in fact, seems to present a

diametrically opposed position to CLF’s view as expressed in its brief. See Am. Compl., ¶¶

107–29. The former document states that “the fishery management council undertakes and

prepares the NEPA decisional documents for NMFS,” while “NMFS is solely responsible for

ensuring that the NEPA analysis satisfies all legal requirements.” Id., ¶ 111.

       Second, this contention is factually dubious. CLF’s assertion that the Service bought the

Council’s recommendations hook, line, and sinker without analysis is contradicted by the record.

As the Government points out, the Service was involved in much of the Council’s process and

aided in preparing the EIS, which includes the detailed NEPA alternatives analysis. See, e.g.,

EFH 6158; Def. Reply at 17–18.

       Finally, these positions come up short on the merits. The Service’s duty is to ensure that

the Council’s action complies with applicable law. Councils, rather, “are the primary bodies

charged with developing FMPs in the first instance, a process that generally involves years of




                                                 57
research [and] the weighing of various alternatives.” Oceana, 2005 WL 555416, at *2. The

Service’s options are limited to approving, disapproving, or partially approving a proposed

fishery-management plan based only on consistency with applicable law. See 16 U.S.C.

§ 1854(a)(3). Nothing requires the Agency to duplicate or supplement the Council’s work. In

fact, should such a deficiency exist, the remedy is for the Service to send the matter back to the

Council, rather than substitute its own judgment. NEPA’s “rule of reason” permits an Agency to

depend on another body’s rejection of alternatives: “Agencies need not reanalyze alternatives

previously rejected” by another body. See Friends of Capital Crescent Trail v. Fed. Transit

Admin., 877 F.3d 1051, 1063 (D.C. Cir. 2017).

                   Corals Amendment

       The Court’s last port of call requires it to evaluate the Agency’s decision to consider in a

separate amendment protective measures designed to protect corals, a decision to which Plaintiff

now takes exception.

       Backing up to first principles, the primary goal of the Habitat Amendment was to

minimize the adverse effect of fishing on habitat essential to the various species of fish managed

by the Council, consistent with § 1853(a)(7)’s command in the MSA. See 76 Fed. Reg. at

35408–09; Pl. Mot. at 2; Def. Opp. & Mot. at 4–5. Habitat under this section therefore warrants

protection only to the degree it is essential to a species of fish. Should ocean corals fall within

such habitat, then they may warrant protection under this provision. In 2007, Congress amended

the MSA to provide discretionary authority to the Secretary to also provide measures to protect

deep-sea corals in their own right, and not only if essential to certain fish species. See Pub. L.

109-479, Title I, §§ 105, 211 (codified at 16 U.S.C. §§ 1853(b)(2), 1884); see also 16 U.S.C.

§ 1853(b)(2)(B) (permitting Service to “protect deep sea corals from physical damage from




                                                 58
fishing gear”). Following this statutory revision, the Council opted to include within the Habitat

Amendment’s purview efforts to mitigate the fishing impacts on deep-sea corals under this new

authority. See EFH 7861. It did so “as a matter of convenience,” as both EFH protection

measures and deep-sea-coral protection measures were “habitat-related action[s].” 77 Fed. Reg.

44214, 44215 (July 27, 2012). Consistent with this goal, it developed a range of alternatives to

study in detail. Id. In 2012, however, the Council changed course. Concerned that the corals

measures required further scientific study and information not yet available, it sought to segment

off deep-sea-coral protections into a separate action, called the Deep-Seal Coral Amendment.

See 83 Fed. Reg. at 15245. It thus published a notice of its proposed action in the Federal

Register, inviting comments. See 77 Fed. Reg. at 44215 (“The purpose of this notification is to

alert and seek comment from the public about Council’s consideration of splitting the deep-sea

coral discretionary provision alternatives from OA2, and including them in a separate omnibus

amendment.”). Despite being active commenters on other Service proposals, CLF remained

silent on this one. See Pl. Opp. & Reply at 23; Def. Opp. & Mot. at 38. After receiving minimal

and mostly positive feedback, the Council split off the deep-sea-coral amendments to a new

amendment. See Def. Opp. & Mot. at 38.

       CLF now objects. In short, it complains that the Service did not conduct an analysis of

various proposed alternatives to protect deep-sea corals in the Habitat Amendment. It takes issue

with the fact that “[t]here is no NEPA analysis of any alternatives minimizing the impacts of

fishing gears on corals EFH in the Gulf of Maine.” Pl. Mot. at 23. By not analyzing alternatives,

CLF says that the Agency failed to take a “hard look” at the “environmental impacts of this

decision.” Id. at 44.




                                                59
       Before jumping into these claims, the Court clarifies a few factual issues that pervade the

parties’ briefs in the hope that doing so will streamline the subsequent discussion. As of 2012,

the Habitat Amendment consisted of, among other things, two separate categories of measures.

The first was to develop “alternatives to minimize, to the extent practicable, the adverse effects

of Council-managed fisheries on EFH.” 77 Fed. Reg. at 44214–15. This goal has been the focus

of much of this Opinion. Second, it sought to develop “alternatives to minimize fishing effects

on deep-sea corals developed under [the MSA’s] . . . discretionary provisions.” Id. It is only this

latter category that was segmented into a separate amendment. Id. Contrary to what Plaintiff’s

briefs imply, if not explicitly state, the Council did not segment off all habitat that happens to be

corals from consideration or inclusion in measures addressed in the Habitat Amendment. The

SASI model and groundfish data used to determine the hotspots that, in turn, produced potential

habitat-management areas considered the vulnerability of all habitat essential to fish; they did not

exclude corals. In fact, the record demonstrates that some of these potential habitat-management

areas included corals within their ambit. See, e.g., EFH 6219 (“The Large Eastern Maine HMA

extends further offshore, and encompasses steep, rocky habitats colonized by deep-sea corals

surrounding Mt. Desert Rock.”). It is only potential measures intended to protect corals directly

that the Council separated. See 77 Fed. Reg. at 44215. With that slight detour out of the way,

the Court returns to Plaintiff’s worries.

       CLF’s challenge comes in two flavors. First, it contends that NEPA requires that the

Council present in the current Habitat Amendment FEIS a comparative analysis of measures to

protect deep-sea corals. See Pl. Mot. at 23, 44; Pl. Opp. & Reply at 24. NEPA does not so

require. That statute only “requires an agency to evaluate the environmental effects of its action

at the point of commitment.” Found. on Econ. Trends v. Heckler, 756 F.2d 143, 158 (D.C. Cir.




                                                 60
1985) (emphasis added) (citation omitted); see also Mashack v. Jewell, 149 F. Supp. 3d 11, 28

(D.D.C. 2016) (“NEPA applies only to agency actions, even if inaction has environmental

consequences.”) (internal citations omitted). This moment occurs when the Agency “irrevocably

commit[s]” itself. See Found. on Econ. Trends, 756 F.2d at 158. A “decision deferred” plainly

does not qualify. Id. (citation omitted). That, of course, is precisely what happened here. Rather

than decide on management measures to protect deep-sea corals now, the Agency put off this

decision to a separate process. Only the completion of that process could trigger the need for an

alternatives analysis under NEPA. Indeed, the Government promises a NEPA analysis at that

point. See Def. Opp. & Mot. at 39.

       Two arguments related to this first contention and arguably advanced by Plaintiff here

gain no ground. To begin, while the Agency may not be able to defer the consideration of a

specific alternative to the proposed action, see Flaherty v. Bryson, 850 F. Supp. 2d 38, 72

(D.D.C. 2012); Pl. Mot. at 44, that is not what occurred here. The deferred deep-sea-coral

alternatives serve a statutory goal distinct from EFH protection measures; the two categories are

not substitutes for one another such that deep-sea corals constitute “alternatives to the proposed

action” adopted by the Service. See 42 U.S.C. § 4332(C)(iii). And to the extent Plaintiff argues

that NEPA requires the Service to provide a specific analysis for corals that also constitute

habitat essential fish, see Pl. Opp. & Reply at 25, the Court is at a loss to find any law or logic to

support this proposition. Corals, to the degree they also constitute EFH, were considered within

the Council’s alternatives already analyzed. That is enough.

       CLF also hints that the deep-sea-corals measures and EFH measures are connected

actions for which NEPA requires joint consideration. See Pl. Mot. at 43. It is true that, under the

anti-segmentation rule, certain “connected” actions require a comprehensive environmental




                                                  61
analysis. See Standing Rock Sioux Tribe v. U.S. Army Corps of Engineers, 301 F. Supp. 3d 50,

67 (D.D.C. 2018). NEPA thus provides that an agency acts unlawfully when it “divides

connected, cumulative, or similar federal actions into separate projects and thereby fails to

address the true scope and impact of the activities that should be under consideration.” Del.

Riverkeeper Network v. FERC, 753 F.3d 1304, 1313 (D.C. Cir. 2014). Following 40 C.F.R. §

1508.25(a)(1), connected actions are those that “(i) Automatically trigger other actions which

may require” an EIS; “(ii) Cannot or will not proceed unless other actions are taken previously or

simultaneously”; or “(iii) Are interdependent parts of a larger action and depend on the larger

action for their justification.”

        Plaintiff’s argument on this count is only a hint, however, because it never meaningfully

engages with these prongs or otherwise explains why the two categories of actions are

connected. The explanation perhaps is that they are not. The Service’s analysis identified

minimal overlap between them. See 77 Fed. Reg. at 44215–16. Nor is there any contention that

they relate to some larger act for justification, automatically trigger other actions, or need to

proceed simultaneously. The Agency, therefore, was within its rights to segment off the

consideration of deep-sea corals into a separate amendment.

                                          *       *       *

        NEPA, as it turns out, proves no more fruitful a ground for Plaintiff than the MSA. The

record reveals that the Agency’s path to its ultimate decision meets the procedural requirements

imposed by this statute. With that, this voyage comes to an end.




                                                  62
IV.    Conclusion

       The Court will, accordingly, deny Plaintiff’s Motion for Summary Judgment and grant

Defendants’ Cross-Motion for Summary Judgment. A separate Order so stating will issue this

day.

                                                         /s/ James E. Boasberg
                                                         JAMES E. BOASBERG
                                                         United States District Judge
Date: April 15, 2019




                                             63
